Exhibit 10.1

 

EXECUTION VERSION

 

SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT



by and between


WILLIS LEASE FINANCE CORPORATION


and


DEVELOPMENT BANK OF JAPAN INC.

 

Dated as of September 22, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

1.

Purchase and Sale of Preferred Stock

1

 

1.1

Sale and Issuance of Series A-2 Preferred Stock

1

 

1.2

Closing; Delivery

1

 

1.3

Defined Terms Used in this Agreement

2

2.

Representations and Warranties of the Company

5

 

2.1

Organization, Good Standing, Corporate Power and Qualification

5

 

2.2

Capitalization

5

 

2.3

Authorization

6

 

2.4

Valid Issuance of Shares

7

 

2.5

Governmental Consents and Filings

7

 

2.6

Litigation; Government Orders

7

 

2.7

Compliance with Other Instruments

8

 

2.8

Financial Statements

8

 

2.9

No Other Liabilities

9

 

2.10

Absence of Certain Changes, Events and Conditions

9

 

2.11

Foreign Corrupt Practices Act

9

 

2.12

Anti-Money Laundering Laws

10

 

2.13

Compliance with Laws; Permits

10

 

2.14

Taxes

10

 

2.15

Full Disclosure

11

3.

Representations and Warranties of the Investor

11

 

3.1

Authorization

11

 

3.2

Purchase Entirely for Own Account

11

 

3.3

Disclosure of Information

12

 

3.4

Restricted Securities

12

 

3.5

Absence of Trading Market

12

 

3.6

Legends

12

 

3.7

Law of Japan

12

 

3.8

No General Solicitation

13

 

3.9

Exculpation Among Investor

13

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

4.

Conditions to Closing

13

 

4.1

Conditions to Obligations of the Investor

13

 

4.2

Conditions to Obligations of the Company

15

5.

Reporting

16

6.

Miscellaneous

16

 

6.1

Survival of Warranties

16

 

6.2

Successors and Assigns

16

 

6.3

Governing Law

17

 

6.4

Counterparts

17

 

6.5

Titles and Subtitles

17

 

6.6

Notices

17

 

6.7

No Finder’s Fees

17

 

6.8

Fees and Expenses

17

 

6.9

Attorneys’ Fees

17

 

6.10

Amendments

18

 

6.11

Severability

18

 

6.12

Delays or Omissions

18

 

6.13

Entire Agreement

18

 

6.14

Dispute Resolution

18

 

6.15

Specific Performance

19

 

6.16

Public Announcements

19

 

Exhibits:

 

Exhibit A

—

Certificate of Designations

Exhibit B

—

Bylaws

 

ii

--------------------------------------------------------------------------------


 

SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), is made
as of the 22nd day of September, 2017 by and between Willis Lease Finance
Corporation, a Delaware corporation (the “Company”), and Development Bank of
Japan Inc., a Japanese corporation (the “Investor”).

 

The parties hereby agree as follows:

 

1.                                      Purchase and Sale of Preferred Stock.

 

1.1                               Sale and Issuance of Series A-2 Preferred
Stock.

 

(a)                                 The Company’s Board of Directors (the “Board
of Directors”) shall adopt, and the Company shall file with the Secretary of
State of the State of Delaware on or before the Closing (as defined below), the
Second Amended and Restated Certificate of Designations, Preferences, and
Relative Rights and Limitations of Series A Cumulative Redeemable Preferred
Stock in the form of Exhibit A attached to this Agreement (the “Certificate of
Designations”).

 

(b)                                 Subject to the terms and conditions of this
Agreement, the Investor agrees to purchase at the Closing, and the Company
agrees to sell and issue to the Investor at the Closing, 1,500,000 shares of
Series A-2 Preferred Stock, $0.01 par value per share (the “Series A Preferred
Stock”), at a purchase price of $20.00 per share. The shares of Series A
Preferred Stock issued to the Investor pursuant to this Agreement (including any
shares issued at the Closing) shall be referred to in this Agreement as the
“Shares.”

 

(c)                                  Pursuant to Section 13 of the Amended and
Restated Certificate of Designations, Preferences, and Relative Rights and
Limitations of Series A Cumulative Redeemable Preferred Stock filed with the
Delaware Secretary of State on October 14, 2016 (the “2016 Certificate of
Designations”), Company and the Investor, in its capacity as holder of the
Required Majority (as such term is defined in the 2016 Certificate of
Designations), do each hereby approve the terms of and consent to the amendment
and restatement of the 2016 Certificate of Designations in its entirety by the
filing of the Certificate of Designations.

 

1.2                               Closing; Delivery.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place remotely via the exchange of documents and signatures, at 10:00 a.m. PST,
on September 27, 2017 (the “Closing”), or at such other date, time or place as
the Company and the Investor mutually agree upon, orally or in writing (the day
on which the Closing takes place, the “Closing Date”). In the event there is
more than one closing, the term “Closing” shall apply to each such closing
unless otherwise specified.

 

(b)                                 At least five (5) Business Days prior to the
Closing, the Company shall deliver to the Investor:

 

--------------------------------------------------------------------------------


 

(1)                                 the form of the Certificate of Designations
to be filed with the Secretary of State of the State of Delaware;

 

(2)                                 the certificate set forth in Subsection
4.1(k)(1);

 

(3)                                 the good standing certificate (or its
equivalent) set forth in Subsection 4.1(k)(3); and

 

(4)                                 a draft of the legal opinion set forth in
Subsection 4.1(k)(4) to be delivered at the Closing.

 

(c)                                  At least three (3) days prior to the
Closing, the Investor shall deliver to the Company the form set forth in
Subsection 4.2(b).

 

(d)                                 At or prior to the Closing, the Company
shall deliver to the Investor:

 

(1)                                 the share certificate for the Shares issued
to the Investor at the Closing;

 

(2)                                 a certificate of the Secretary of State of
Delaware certifying that the Certificate of Designation has been filed;

 

(3)                                 the fee set forth in Subsection 4.1(h); and

 

(4)                                 all other agreements, documents, instruments
or certificates required to be delivered by the Company pursuant to Subsection
4.1.

 

(e)                                  At or prior to the Closing, the Investor
shall deliver to the Company:

 

(1)                                 the purchase price for the Shares to the
Company by wire transfer of immediately available funds to a bank account
designated in writing by the Company;

 

(2)                                 share certificate number P-2 for
cancellation and reissuance as Series A-1 Cumulative Redeemable Preferred Stock
shares as soon as reasonably practicable after filing of the Certificate of
Designations; and

 

(3)                                 all agreements, documents, instruments or
certificates required to be delivered by the Investor pursuant to Subsection
4.2.

 

1.3                               Defined Terms Used in this Agreement.  In
addition to the terms defined above, the following terms used in this Agreement
shall be construed to have the meanings set forth or referenced below.

 

(a)                                 “1934 Act” means the Securities Exchange Act
of 1934.

 

(b)                                 “Action” means any claim, action, cause of
action, demand, lawsuit, arbitration, inquiry, audit, notice of violation,
proceeding, litigation, citation, summons,

 

2

--------------------------------------------------------------------------------


 

subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

(c)                                  “Affiliate” means, with respect to any
specified Person, any other Person who, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
The term “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

(d)                                 “Anti-Money Laundering Laws” means the USA
Patriot Act of 2001, the Bank Secrecy Act, as amended through the date hereof,
Executive Order 1 3324 - Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, as amended through
the date hereof, and other federal laws and regulations and executive orders
administered by OFAC which prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals (such individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanction and embargo programs), and such additional laws
and programs administered by OFAC which prohibit dealing with individuals or
entities in certain countries regardless of whether such individuals or entities
appear on any of the OFAC lists.

 

(e)                                  “Business Day” means any day, other than a
Saturday or a Sunday, that is neither a legal holiday nor a day on which banking
institutions in New York, New York, San Francisco, California or Tokyo, Japan
are authorized or required by law, regulation or executive order to close.

 

(f)                                   “Company Covered Person” means, with
respect to the Company as an “issuer” for purposes of Rule 506 promulgated under
the Securities Act, any Person listed in the first paragraph of Rule 506(d)(1).

 

(g)                                  “Company Intellectual Property” means all
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, tradenames, copyrights, trade secrets, domain names,
mask works, information and proprietary rights and processes, similar or other
intellectual property rights, subject matter of any of the foregoing, tangible
embodiments of any of the foregoing, licenses in, to and under any of the
foregoing, and any and all such cases as are necessary to the Company in the
conduct of the Company’s business as now conducted and as presently proposed to
be conducted.

 

(h)                                 “Contract” means any contract, lease, deed,
mortgage, license, instrument, note, loan, commitment, undertaking, indenture,
joint venture and all other agreements, commitments and legally binding
arrangements, whether written or oral.

 

3

--------------------------------------------------------------------------------


 

(i)                                     “GAAP” means United States generally
accepted accounting principles in effect from time to time.

 

(j)                                    “Governmental Authority” means any
federal, state, local or foreign government or political subdivision thereof, or
any agency or instrumentality of such government or political subdivision, or
any self-regulated organization or other nongovernmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

 

(k)                                 “Governmental Order” means any order, writ,
judgment, injunction, decree, stipulation, determination or award entered by or
with any Governmental Authority.

 

(l)                                     “Key Employee” means any executive-level
employee (including division director and vice president-level positions) as
well as any employee or consultant who either alone or in concert with others
develops, invents, programs or designs any Company Intellectual Property.

 

(m)                             “Knowledge” including the phrase “to the
Company’s knowledge” shall mean the actual knowledge of the following officers:
Charles F. Willis IV, Brian Hole, Scott Flaherty, Joe Howard and Dean
Poulakidas.

 

(n)                                 “Law” means any statute, law, ordinance,
regulation, rule, code, order, constitution, treaty, common law, judgment,
decree, other requirement or rule of law of any Governmental Authority.

 

(o)                                 “Material Adverse Effect” means any event,
occurrence, fact, condition or change that has a material adverse effect on the
business, assets (including intangible assets), liabilities, condition
(financial or otherwise), property, prospects or results of operations of the
Company.

 

(p)                                 “OFAC” means the United States Department of
the Treasury, Office of Foreign Assets Control.

 

(q)                                 “OFAC Prohibited Person” means a country,
territory, individual or Person (i) listed on, included within or associated
with any of the countries, territories, individuals or entities referred to on
OFAC’s List of Specially Designated Nationals and Blocked Persons or any other
prohibited person lists maintained by governmental authorities, or otherwise
included within or associated with any of the countries, territories,
individuals or entities referred to in or prohibited by OFAC or any other
Anti-Money Laundering Laws, or (b) which is obligated or has any interest to
pay, donate, transfer or otherwise assign any property, money, goods, services,
or other benefits to any countries, territories, individuals or entities on or
associated with anyone on such lists or in such Laws.

 

(r)                                    “Person” means any individual,
corporation, partnership, trust, limited liability company, association or other
entity.

 

4

--------------------------------------------------------------------------------


 

(s)                                   “Securities Act” means the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder.

 

(t)                                    “Taxes” means all federal, state, local,
foreign and other income, gross receipts, sales, use, production, ad valorem,
transfer, franchise, registration, profits, license, lease, service, service
use, withholding, payroll, employment, unemployment, estimated, excise,
severance, environmental, stamp, occupation, premium, property (real or
personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties.

 

(u)                                 “Tax Return” means any return, declaration,
report, claim for refund, information return or statement or other document
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

(v)                                 “Transaction Documents” means this
Agreement, the Certificate of Designation, and the Bylaws.

 

2.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Investor that the
following representations are true and complete on and as of the date hereof and
on and as of the Closing Date.

 

For purposes of these representations and warranties (other than those in
Subsections 2.2, 2.3, 2.4 and 2.5), the term the “Company” shall include, as
applicable, any subsidiaries of the Company, unless otherwise noted herein.

 

2.1                               Organization, Good Standing, Corporate Power
and Qualification.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to (a) enter into this Agreement and
the other Transaction Documents, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby
and (b) own, operate or lease the properties and assets now owned, operated or
leased by it and to carry on its business as presently conducted and as proposed
to be conducted. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
or could reasonably be expected to have a Material Adverse Effect.

 

2.2                            Capitalization.

 

(a)                                 The authorized capital stock of the Company
consists, immediately prior to the Closing, of:

 

(1)                                 20,000,000 shares of common stock, $0.01 par
value per share (the “Common Stock”), 6,689,244 shares of which were issued and
outstanding as of June 30, 2017. All of the outstanding shares of Common Stock
have been duly authorized, are fully paid and non-assessable and were issued in
compliance with all applicable federal and state securities laws.

 

5

--------------------------------------------------------------------------------


 

(2)                                 5,000,000 shares of preferred stock
(“Preferred Stock”), of which 1,000,000 shares have been designated Series A-1
Preferred Stock, all of which are issued and outstanding and 1,500,000 of which
shall have been designated Series A-2 Preferred Stock, none of which are issued
and outstanding immediately prior to the Closing. The rights, privileges and
preferences of the Preferred Stock are as stated in the Certificate of
Designations and as provided by the Delaware General Corporation Law (“DGCL”).

 

(b)                                 The Company has reserved 2,800,000 shares of
Common Stock for issuance to officers, directors, employees and consultants of
the Company pursuant to its 2007 Stock Incentive Plan, as amended and restated,
duly adopted by the Board of Directors and approved by the Company stockholders
(as amended and restated, the “Stock Plan”). Of such reserved shares of Common
Stock, as of June 30, 2017, 2,615,960 shares had been granted pursuant to
restricted stock purchase agreements, of which 166,411 shares have been
canceled, and 2,449,549 shares were outstanding, no options to purchase shares
were outstanding, and 350,451 shares of Common Stock remained available for
issuance to officers, directors, employees and consultants pursuant to the Stock
Plan. The Company has made available complete and accurate copies of the Stock
Plan and forms of agreements used thereunder.

 

(c)                                  The authorized capital stock of the Company
consists, immediately following the Closing, of:

 

(1)                                 20,000,000 shares of Common Stock, 6,689,244
shares of which were issued and outstanding as of June 30, 2017. All of the
outstanding shares of Common Stock have been duly authorized, are fully paid and
non-assessable and were issued in compliance with all applicable federal and
state securities laws.

 

(2)                                 5,000,000 shares of Preferred Stock, of
which:    (i) 1,000,000 shares have been designated Series A-1 Preferred Stock,
1,000,000 of which are issued and outstanding; and (ii) 1,500,000 shares have
been designated Series A-2 Preferred Stock, 1,500,000 of which will be issued
and outstanding immediately following to the Closing.

 

(d)                                 As of immediately following the Closing
after giving effect to the transactions contemplated by this Agreement, (i) all
of the issued and outstanding shares of capital stock of the Company will have
been duly authorized, validly issued, fully paid and non-assessable, (ii) all of
the issued and outstanding shares of capital stock of the Company will have been
issued in compliance with all applicable federal and state securities Laws, and
(iii) none of the issued and outstanding shares of capital stock of the Company
will have been issued in violation of any agreement, arrangement or commitment
to which the Company or any of its Affiliates is a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

2.3                               Authorization.  All corporate action required
to be taken in order to authorize the Company to execute and deliver this
Agreement and any other Transaction Document, to perform its obligations
hereunder and thereunder, to consummate the transactions contemplated by this
Agreement, and to issue the Shares at the Closing, has been taken or will be
taken prior to the Closing. This Agreement and any other Transaction Document,
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the

 

6

--------------------------------------------------------------------------------


 

Company, enforceable against the Company in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

2.4                            Valid Issuance of Shares.

 

(a)                                 The Shares, when issued, sold and delivered
in accordance with the terms and for the consideration set forth in this
Agreement, will be validly issued, fully paid and non-assessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement and the Certificate of Designations, applicable state and federal
securities laws and liens or encumbrances created by or imposed by the Investor.
Assuming the accuracy of the representations of the Investor in Section 3 of
this Agreement and subject to the filings described in Subsection 2.5 below, the
Shares will be issued in compliance with all applicable federal and state
securities laws.

 

(b)                                 No “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”)
is applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii-iv) or
(d)(3), is applicable.

 

2.5                               Governmental Consents and Filings.  Assuming
the accuracy of the representations made by the Investor in Section 3 of this
Agreement, no consent, approval, Permit, Governmental Order or authorization of,
or registration, qualification, designation, declaration or filing with, or
notice to, any Governmental Authority is required on the part of the Company in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transaction contemplated
hereby and thereby, except for the filing of the Certificate of Designations,
which will have been filed as of the Closing,.

 

2.6                            Litigation; Government Orders.

 

(a)                                 There is no Action pending or currently
threatened in writing (i) against the Company affecting any of its properties or
assets (or against the Company or any of its Affiliates and relating to the
Company); (ii) against the Company or any officer, director or Key Employee of
the Company arising out of their employment or Board of Directors relationship
with the Company; or (iii) that questions the validity of this Agreement or the
right of the Company to enter into it, or to consummate the transaction
contemplated by this Agreement. Neither the Company nor, to the Company’s
knowledge, any of its officers, directors or Key Employees is a party or is
named as subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality (in the case of
officers, directors or Key Employees, such as would affect the Company). There
is no Action by the Company pending or which the Company intends to initiate.
The foregoing includes, without limitation, Action pending or threatened in
writing (or any basis therefor known to the Company) involving the prior
employment of any of the Company’s employees, their services provided in
connection with the Company’s business, any information or techniques allegedly

 

7

--------------------------------------------------------------------------------


 

proprietary to any of their former employers or their obligations under any
agreements with prior employers.

 

(b)                                 There are no outstanding Governmental Orders
and no unsatisfied judgments, penalties or awards against or affecting the
Company or any of its properties or assets.

 

2.7                               Compliance with Other Instruments.  The
Company is not in violation or default (i) of any provisions of its Certificate
of Incorporation, the Certificate of Designations or its Bylaws or other
organizational documents of the Company, (ii) of any instrument, judgment,
order, writ or decree, (iii) under any note, indenture or mortgage, (iv) to its
Knowledge, under any material lease, agreement, Contract or purchase order to
which it is a party or by which it is bound, or (v) to its Knowledge, of any
provision of federal or state Law, statute, rule, Government Order or regulation
applicable to the Company; and only in the cases of subparts (iii), (iv) and
(v) above, where the violation of which would have or could reasonably be
expected to have a Material Adverse Effect. The execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transaction contemplated hereby and thereby do not and will
not (i) conflict with or result in a violation or breach of, or default under,
any provision of its Certificate of Incorporation, the Certificate of
Designations or its Bylaws or other organizational documents of the Company,
(ii) conflict with or result in a violation or breach of any provision of any
Law or Governmental Order applicable to the Company, (iii) require the consent
or waiver of, notice to or other action by any Person under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which the Company is a party or by
which the Company is bound or to which any of its properties and assets are
subject or any Permit affecting the properties, assets or business of the
Company; (iv) result in the creation of any lien, charge or encumbrance upon any
assets of the Company or the suspension, revocation, forfeiture, or nonrenewal
of any material Permit applicable to the Company.

 

2.8                               Financial Statements.  The Company has
furnished to the Investor the audited financial statements of the Company and
its subsidiaries (on a consolidated basis) as of the fiscal year ending
December 31, 2016 (including balance sheets, income statements and statements of
retained earnings, stockholders’ equity and cash flow) (the “Audited Financial
Statements”), and the unaudited financial statements of the Company and its
subsidiaries (on a consolidated basis) as of June 30, 2017 (including balance
sheets, income statements and statements of retained earnings, stockholders’
equity and cash flow for the six-month period then ended (the “Interim Financial
Statements” and together with the Audited Financial Statements, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP applied on a consistent basis throughout the period involved, subject, in
the case of the Interim Financial Statements, to normal and recurring year-end
adjustments (the effect of which will not be materially adverse) and the absence
of notes (that, if presented, would not differ materially from those presented
in the Audited Financial Statements). The Financial Statements are based on the
books and records of the Company, fairly present in all material respects the
financial condition, results of operations and changes in financial position of
Company and its subsidiaries (on a consolidated basis) as of such dates and for
such periods. The Company

 

8

--------------------------------------------------------------------------------


 

maintains a standard system of accounting established and administered in
accordance with GAAP.

 

2.9                               No Other Liabilities.  The Company and its
subsidiaries do not have any liability, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise that is required under
GAAP to be reflected or disclosed, and not reflected or disclosed, in the
balance sheets described in Subsection 2.8, other than liabilities and
contingent liabilities arising in the ordinary course of business consistent
with past practice since the date of such financial statements.

 

2.10                        Absence of Certain Changes, Events and Conditions.
Since December 31, 2016, and other than in the ordinary course of business
consistent with past practice or as set forth in public filings by the Company
pursuant to the 1934 Act, there has not been, with respect to the Company, any:

 

(a)                                 event, occurrence or development that has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

 

(b)                                 amendment of its Certificate of
Incorporation or its Bylaws or other organizational documents of the Company;

 

(c)                                  split, combination or reclassification of
any shares of its capital stock;

 

(d)                                 issuance, sale or other disposition of any
of its capital stock, or grant of any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any of its
capital stock;

 

(e)                                  declaration or payment of any dividends or
distributions on or in respect of any of its capital stock or except for
purchase under announced programs to repurchase stock, redemption, purchase or
acquisition of its capital stock; or

 

(f)                                   material change in any method of
accounting or accounting practice of the Company, except as required by GAAP or
as disclosed in the notes to the Financial Statements.

 

2.11                        Foreign Corrupt Practices Act.  Neither the Company
nor any of the Company’s directors, officers, agents, employees or any other
Person associated with or acting on behalf of the Company has, directly or
indirectly, made, offered, promised or authorized any payment or gift of any
money or anything of value to or for the benefit of any domestic or “foreign
official” (as such term is defined in the U.S. Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”)), foreign political party or official thereof or
candidate for foreign political office for the purpose of (i) influencing any
official act or decision of such official, party or candidate, (ii) inducing
such official, party or candidate to use his, her or its influence to affect any
act or decision of a foreign governmental authority or (iii) securing any
improper advantage, in the case of (i), (ii) and (iii) above in order to assist
the Company or any of its affiliates in obtaining or retaining business for or
with, or directing business to, any person.

 

9

--------------------------------------------------------------------------------


 

Neither the Company nor any of its directors, officers, agents, employees or any
other Person associated with or acting on behalf of the Company has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity or to influence official action,
(ii) made or authorized any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment of funds or received or retained any funds in
violation of any law, rule or regulation or (iii) violated or is in violation of
any provision of the FCPA. The Company further represents that it has
maintained, and has caused each of its subsidiaries and affiliates to maintain,
systems of internal controls (including, but not limited to, accounting systems,
purchasing systems and billing systems) to ensure compliance with the FCPA or
any other applicable anti-bribery or anti-corruption law. Neither the Company
nor, to the Company’s knowledge, any of its officers, directors or employees are
the subject of any allegation, voluntary disclosure, investigation, prosecution
or other enforcement action related to the FCPA or any other anti-corruption
law.

 

2.12                        Anti-Money Laundering Laws.  The Company represents,
warrants and agrees as follows:

 

(a)                                 (i) the Company; (ii) any Person controlling
or controlled by the Company; or (iii) any Person for whom the Company is acting
as agent or nominee in connection with this transaction, is not an OFAC
Prohibited Person;

 

(b)                                 to comply with applicable Anti-Money
Laundering Laws and regulations, all payments by the Company to the Investor or
from the Investor to the Company will only be made in the Company’s name and to
and from a bank account of a bank based or incorporated in or formed under the
laws of the United States or a bank that is not a “foreign shell bank” within
the meaning of the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as amended,
and the regulations promulgated thereunder by the U.S. Department of the
Treasury, as such regulations may be amended from time to time; and

 

(c)                                  the Company shall promptly notify the
Investor should the Company become aware of any change in the information set
forth in this Subsection 2.12.

 

2.13                        Compliance with Laws; Permits.  The Company has
complied, and is now complying, with all Laws applicable to it or its business,
properties or assets, which, if breached, would have a Material Adverse Effect.

 

2.14                        Taxes.  Except in instances that would not have a
Material Adverse Effect:

 

(a)                                 The Company has timely filed all Tax Returns
that it was required to file. All such Tax Returns were complete and correct in
all respects. All Taxes due and owing by the Company (whether or not shown on
any Tax Return) have been timely paid.

 

(b)                                 The Company has withheld and paid each Tax
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, customer, shareholder or
other party, and complied with all information reporting and backup withholding
provisions of applicable Law.

 

10

--------------------------------------------------------------------------------


 

(c)                                  No extensions or waivers of statutes of
limitations have been given or requested with respect to any Taxes of the
Company.

 

(d)                                 All deficiencies asserted, or assessments
made, against the Company as a result of any examinations by any Tax authority
have been fully paid.

 

(e)                                  The Company is not a party to any Action by
any Tax authority. There are no pending or threatened Actions by any Tax
authority, the notice of which has been provided in writing.

 

(f)                                   The Company has not been a member of an
affiliated, combined, consolidated or unitary Tax group for Tax purposes other
than an affiliated, combined, consolidated or unitary Tax group of which the
Company is the common parent. The Company has no liability for Taxes of any
Person (other than the Company or a member of an affiliated, combined,
consolidated or unitary Tax group of which the Company is or was the common
parent) under Treasury Regulations Section 1.1502-6 (or any corresponding
provision of state, local or foreign Law), as transferee or successor, by
contract or otherwise.

 

2.15                        Full Disclosure.  The Company’s public filings with
the Security and Exchange Commission pursuant to the 1934 Act, together with the
Company’s representations and warranties in this Agreement and in any
certificate or other document furnished or to be furnished to the Investor
pursuant to this Agreement, collectively do not contain any untrue statement of
a material fact, or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

3.                                      Representations and Warranties of the
Investor.  The Investor hereby represents and warrants to the Company that:

 

3.1                               Authorization.  The Investor has all requisite
corporate power and authority to enter into this Agreement and the other
Transaction Documents, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. This Agreement
and any other Transaction Document, when executed and delivered by the Investor,
will constitute valid and legally binding obligations of the Investor,
enforceable in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

3.2                               Purchase Entirely for Own Account.  This
Agreement is made with the Investor in reliance upon the Investor’s
representation to the Company, which by the Investor’s execution of this
Agreement, the Investor hereby confirms, that the Shares to be acquired by the
Investor will be acquired for investment for the Investor’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that the Investor understands that it is not entitled to
transfer or grant participations in the same, except as provided in the
Certificate of Designations. By executing this Agreement, the Investor further
represents that the Investor does not presently have any contract, undertaking,
agreement or

 

11

--------------------------------------------------------------------------------


 

arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Shares. The Investor
has not been formed for the specific purpose of acquiring the Shares.

 

3.3                               Disclosure of Information.  The Investor has
had an opportunity to discuss the Company’s business, management, financial
affairs and the terms and conditions of the offering of the Shares with the
Company’s management. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 2 of this Agreement or
the right of the Investor to rely thereon.

 

3.4                               Restricted Securities.  The Investor
understands that the Shares have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Investor’s
representations as expressed herein. The Investor understands that the Shares
are “restricted securities” under applicable U.S. federal and state securities
Laws and that, pursuant to these Laws, the Investor must hold the Shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Investor
acknowledges that the Company has no obligation to register or qualify the
Shares. The Investor further acknowledges that if an exemption from registration
or qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
the Investor’s control, and which the Company is under no obligation and may not
be able to satisfy.

 

3.5                               Absence of Trading Market.  The Series A
Preferred Stock will be issued as a private placement and may not be assigned or
re-sold by the Investor, except as provided in the Certificate of Designations.

 

3.6                               Legends. The Investor understands that the
Shares and any securities issued in respect of or exchanged for the Shares, may
be notated with one, part or all of the following legends:

 

(a)                                 “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

 

(b)                                 Any legend required by the securities Laws
of any state to the extent such Laws are applicable to the Shares represented by
the certificate, instrument, or book entry so legended.

 

3.7                               Law of Japan.  The Investor hereby represents
that it has satisfied itself as to and hereby warrants the full observance of
the laws of Japan in connection with any invitation

 

12

--------------------------------------------------------------------------------


 

to subscribe for the Shares or any use of this Agreement, including (i) the
legal requirements within Japan for the purchase of the Shares, (ii) any
Japanese exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Shares. The Investor’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of Japan.

 

3.8                               No General Solicitation.  The Investor
acknowledges that it is not acquiring the Shares as a result of any general
solicitation or advertisement in connection with the offer and sale of the
Shares.

 

3.9                               Exculpation Among Investor.  The Investor
acknowledges that it is not relying upon any Person, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company. The Investor agrees that neither the Investor nor the respective
controlling Persons, officers, directors, partners, agents, or employees of the
Investor shall be liable to any other investor for any action heretofore taken
or omitted to be taken by any of them in connection with the purchase of the
Shares.

 

4.                                      Conditions to Closing.

 

4.1                               Conditions to Obligations of the
Investor.  The obligations of the Investor to purchase Shares at the Closing are
subject to the fulfillment, on or before such Closing, of each of the following
conditions, unless otherwise waived:

 

(a)                                 Accuracy of Representations and
Warranties.  The representations and warranties of the Company contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made on and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

 

(b)                                 Compliance with Agreement.  The Company
shall have duly performed and complied with all agreements, covenants and
conditions required by this Agreement and each of the other Transaction
Documents to be performed or complied with by it prior to or on the Closing
Date.

 

(c)                                  Due Diligence.  Investor shall be satisfied
with the results of its and its representatives’ legal, accounting, and business
due diligence investigation and evaluation of the Company and its subsidiaries.

 

(d)                                 Approval.  The Company shall have received
or obtained approval of the Board of Directors and all other consents and
approvals necessary for the consummation of the transactions contemplated by
this Agreement.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Transaction Documents.  Each of the
Transaction Documents shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to the
Investor.

 

(f)                                   Filing of Certificate of
Designations.  The Company shall have duly adopted the Certificate of
Designations, which shall have been duly filed with the Secretary of State of
the State of Delaware and become effective under the DGCL on or prior to the
Closing and which shall remain in full force and effect as of the Closing, and
Investor shall have received a certificate of the Secretary of State of Delaware
certifying that the Certificate of Designation has been filed and is effective.

 

(g)                                  Company Bylaws.  Pursuant to the Company’s
Bylaws in substantially the form of Exhibit B (the “Bylaws”), the authorized
number of directors of the Company is seven (7), of which two (2) directors are
reserved for the holders of the Series A Preferred Stock, to the extent that
such holders are entitled to elect representatives on the Company’s Board of
Directors pursuant to the Certificate of Designations.

 

(h)                                 Fee to Investor.  The Company shall have
paid to the Investor a fee of Three Hundred Thousand Dollars ($300,000)
simultaneous with the Closing.

 

(i)                                     No Material Adverse Effect.  There shall
have been no Material Adverse Effect between June 30, 2017, and the Closing in
the financial condition, operating results, assets, operations, business
prospects, employee relations or customer or supplier relations of the Company
and its subsidiaries taken as a whole, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, could reasonably be expected to result in a Material Adverse Effect.

 

(j)                                    Laws and Regulations.  There shall be no
statute, law or governmental rule, regulation or guideline in effect or proposed
or pending that prohibits, restricts or enjoins or could reasonably be expected
to prohibit, restrict or enjoin the consummation of the transactions
contemplated by this Agreement or the Investor’s right to participate therein.
No Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, of restraining or
prohibiting consummation of such transactions or of causing any of the
transactions contemplated hereby to be rescinded following completion thereof.

 

(k)                                 Other Documents.  Investor has received the
following documents, which shall be in form and substance acceptable to
Investor:

 

(1)                                 a certificate of a duly authorized officer
of the Company, dated as of five (5) Business Days before the Closing,
certifying:

 

(A)                                    that attached thereto are true and
complete copies of all resolutions and other consents adopted by the Board of
Directors authorizing and approving the execution, delivery, filing and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby;

 

14

--------------------------------------------------------------------------------


 

(B)                                    that attached thereto are true and
complete copies of the Company’s Certificate of Incorporation (the “Certificate
of Incorporation”), Bylaws and other constituent documents; and

 

(C)                                    the names and signatures of the officers
of the Company authorized to sign this Agreement, the other Transaction
Documents and the other documents to be delivered hereunder and thereunder;

 

(2)                                 a certificate of a duly authorized officer
of the Company, dated as of the Closing, certifying:

 

(A)                                    that the resolutions and consents
delivered to the Investor pursuant to Subsection 4.1(k)(1)(A) are in full force
and effect as of the Closing and are all the resolutions and consents adopted in
connection with the transactions contemplated hereby and thereby;

 

(B)                                    that attached thereto is a true and
complete copy of the Company’s Certificate of Incorporation (as amended to
permit the issuance of the Shares), and that the Bylaws and other constituent
documents delivered to the Investor pursuant to Subsection 4.1(k)(1)(B) are in
full force and effect as of the Closing; and

 

(C)                                    that each of the conditions set forth in
Subsection 4.1(a) and Subsection 4.1(b) have been satisfied;

 

(3)                                 a good standing certificate (or its
equivalent) for the Company from the Secretary of State of the State of
Delaware;

 

(4)                                 legal opinion of Perkins Coie LLP, counsel
to the Company, indicating that the Shares, when issued and sold in accordance
with the terms of this Agreement for the consideration described therein, will
be duly and validly issued, fully paid and non-assessable, and as to such other
matters as the Investor shall reasonably request;

 

(5)                                 the share certificate evidencing the Shares;
and

 

(6)                                 such other documents or instruments as the
Investor reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

4.2                               Conditions to Obligations of the Company.

 

(a)                                 Transaction Documents.  Each of the
Transaction Documents shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to the
Company.

 

(b)                                 Forms.  The Investor shall have delivered to
the Company a properly completed Internal Revenue Service Form W-8BEN-E or other
applicable Internal Revenue Service Form W-8.

 

15

--------------------------------------------------------------------------------


 

(c)                                  The Investor shall have delivered to the
Company cash in an amount equal to the purchase price of the Shares by wire
transfer of immediately available funds to a bank account designated in writing
by the Company.

 

5.                                      Reporting.  As a reporting company under
the 1934 Act, the Company makes financial and other material information
publicly available pursuant to periodic filings with the Securities and Exchange
Commission, including without limitation under form 10-K, 10-Q and 8-K. If for
any reason the Company ceases be a reporting company under the 1934 Act, and
provided that the Investor enters into a non-disclosure agreement in form
reasonably acceptable to the Company, it shall make information comparable to
the information that it makes available to the public as a reporting company,
available to Investor, on a timely basis, including:

 

(a)                                 Copies of quarterly financial statements,
within forty-five (45) days after the end of each calendar quarter, and audited
annual financial statements within ninety (90) days after the end of each
calendar year;

 

(b)                                 Copies of all amendments to the Certificate
of Incorporation or Bylaws no later than thirty (30) days following the date of
such amendments;

 

(c)                                  Notification of significant events that
materially and adversely affect the Company’s financial performance and
governance;

 

(d)                                 Material agreements that affect the
Company’s financial performance, including without limitation, agreements
containing restrictions on indebtedness; and

 

(e)                                  Upon request by the Investor, copies of
such other information that the Company provides to banks and lending
institutions pursuant to its most senior credit facility.

 

6.                                   Miscellaneous.

 

6.1                               Survival of Warranties.  Unless otherwise set
forth in this Agreement, the representations and warranties of the Company and
the Investor contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of the Investor or the Company.

 

6.2                               Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties and their respective successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. Neither party may assign its
rights or obligations hereunder without the prior written consent of the other
party and any purported assignment in violation of this Subsection 6.2 shall be
null and void. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

16

--------------------------------------------------------------------------------


 

6.3                               Governing Law.  This Agreement shall be
governed by the internal Law of the State of Delaware without giving effect to
any choice or conflict of Law provision or rule.

 

6.4                               Counterparts.  This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Counterparts
may be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method, and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.5                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6.6                               Notices.  All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt, or (a) personal delivery
to the party to be notified, with written confirmation of receipt, (b) when
sent, if sent by electronic mail or facsimile, with confirmation of
transmission, during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next Business Day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) Business Day after deposit
with an internationally recognized overnight courier, freight prepaid,
specifying next Business Day delivery, with written verification of receipt. All
communications shall be sent to the parties at their respective address as set
forth on the signature page, or to such e-mail address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Subsection 6.6.

 

6.7                               No Finder’s Fees.  Each party represents that
it neither is nor will be obligated for any finder’s fee or commission in
connection with this transaction. The Investor agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Investor or any of its officers, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Investor from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.8                               Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, each party will pay its own fees and
expenses in connection with the transactions contemplated by this Agreement.

 

6.9                               Attorneys’ Fees.  Except as otherwise
expressly provided in this Agreement, each party will pay its own legal and
administrative costs in connection with the transactions contemplated by this
Agreement.

 

17

--------------------------------------------------------------------------------


 

6.10                        Amendments.  Any term of this Agreement may be
amended, terminated or waived only with the written consent of each party

 

6.11                        Severability.  The invalidity, illegality or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision. Upon a determination that any provision
is invalid, illegal or unenforceable, the parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

6.12                        Delays or Omissions.  No delay or omission to
exercise any right, power or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and signed by the party so waiving and shall be effective only to the
extent specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

6.13                        Entire Agreement.  This Agreement (including the
Exhibits hereto) and the other Transaction Documents constitute the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof and thereof, and any other written or oral agreement
relating to the subject matter hereof existing between the parties are expressly
canceled.

 

6.14                        Dispute Resolution.  The parties (a) hereby
irrevocably and unconditionally submit to the jurisdiction of the state courts
of California and to the jurisdiction of the United States District Court for
the Northern District of California for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the state courts of California or the United States District
Court for the Northern District of California, and (c) hereby waive, and agree
not to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE

 

18

--------------------------------------------------------------------------------


 

FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON
LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

 

6.15                        Specific Performance.  The parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity.

 

6.16                        Public Announcements.  The Company shall not issue
any press release or make any other public announcement or disclosure with
respect to this Agreement and the transactions contemplated hereby without the
prior written consent of the Investor, except for any press release, public
announcement or other public disclosure that is required by applicable Law or
governmental regulations or by order of a court of competent jurisdiction. Prior
to making any such required disclosure, the Company shall have given written
notice to the Investor in reasonable detail the proposed content of such
disclosure and shall permit the Investor to review and comment upon the form and
substance of such disclosure.

 

(Signature Page Follows)

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Series A-2 Preferred Stock
Purchase Agreement as of the date first written above.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Charles F. Willis, IV

 

 

 

 

Name:

Charles F. Willis, IV

 

 

(print)

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Address:

773 San Marin Drive, Suite 2215

 

 

Novato, CA 94998 USA

 

 

Attention: Legal Department

 

Fax: +1-415-408-4701

 

Email: dpoulakidas@willislease.com

 

SIGNATURE PAGE TO SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEVELOPMENT BANK OF JAPAN INC.

 

 

 

 

 

By:

/s/ Yoshinari Furuta

 

 

 

 

Name:

Yoshinari Furuta

 

 

(print)

 

 

 

 

Title:

General Manager

 

 

 

 

 

 

 

Address:

Otemachi Financial City South Tower
9-6, Otemachi 1-chome, Chiyoda-ku
Tokyo, Japan

 

SIGNATURE PAGE TO SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

CERTIFICATE OF DESIGNATIONS

 

(See Attached)

 

EXHIBIT A TO SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

WILLIS LEASE FINANCE CORPORATION

 

SECOND AMENDED AND RESTATED CERTIFICATE OF DESIGNATIONS,
PREFERENCES,
AND RELATIVE RIGHTS AND LIMITATIONS
OF
SERIES A CUMULATIVE REDEEMABLE PREFERRED STOCK

 

Willis Lease Finance Corporation (the “Company”), a corporation organized and
existing under the Delaware General Corporation Law (the “Act”), hereby
certifies that the following resolutions were duly adopted by the Company’s
Board of Directors (the “Board of Directors”) as of September 15, 2017 pursuant
to Section 151(g) of the Act and this Second Amended and Restated Certificate of
Designations (this “Certificate of Designations”), in its final form, was
approved by the Board of Directors on September 15, 2017:

 

RESOLVED, that, pursuant to the authority conferred upon the Board of Directors
by the Company’s Certificate of Incorporation, as amended (the “Certificate of
Incorporation”), and Section 151(g) of the Act, the Board of Directors amended
and restated the Company’s Certificate of Designations, Preferences, and
Relative Rights and Limitations of Series A Cumulative Redeemable Preferred
Stock, and pursuant to an Amended and Restated Certificate of Designations,
Preferences, and Relative Rights and Limitations of Series A Cumulative
Redeemable Preferred Stock, filed on October 14, 2016 with the Secretary of
State of the State of Delaware (the “2016 Series A Designation”), the Company
has issued 1,000,000 shares of Company’s 6.5% Series A Cumulative Redeemable
Preferred Stock, $0.01 par value per share.

 

RESOLVED FURTHER, that this amendment and restatement of the 2016 Series A
Designation as set forth in this Certificate of Designations has been approved
by the holders of all shares of the Series A Cumulative Redeemable Preferred
Stock issued pursuant to the 2016 Series A Designation.

 

RESOLVED FURTHER, the Board hereby amends and restates the 2016 Series A
Designation in its entirety to establish and authorize the issuance of up to
1,500,000 shares of the Company’s 6.5% Series A-2 Cumulative Redeemable
Preferred Stock, $0.01 par value per share, and hereby fixes the designation and
amount thereof and the voting rights, preferences and relative, participating,
optional and other special rights of the shares of this series, and the
qualifications, limitations and restrictions thereof, in addition to those set
forth in the Certificate of Incorporation as applicable to such shares pursuant
to the terms of this Certificate of Designations as follows:

 

1.                                      Designations.  The distinctive serial
designation of the 1,000,000 shares of preferred stock issued on October 14,
2016 shall be the “Series A-1 Cumulative Redeemable Preferred Stock” and the
distinctive serial designation of the incremental 1,500,000 shares of preferred
stock issued pursuant to this Certificate of Designations shall be the
“Series A-2 Cumulative Redeemable Preferred Stock.” The Series A-1 Cumulative
Redeemable Preferred Stock and the Series A-2 Cumulative Redeemable Preferred
Stock shall collectively be referred to as the “Series A Preferred Stock”.

 

--------------------------------------------------------------------------------


 

2.                                      Number of Shares.  The total number of
shares of the Series A-1 Preferred Stock shall be 1,000,000 and the total number
of shares of Series A-2 Cumulative Redeemable Preferred Stock shall be
1,500,000.The number of shares of the Series A Preferred Stock may from time to
time be increased or decreased (but not below the number then outstanding) by
the Board of Directors, subject to the Certificate of Incorporation,
Section 151(g) of the Act, and the provisions of this Certificate of
Designations.

 

3.                                      Dividends.

 

(a)                                 The holders of shares of the Series A
Preferred Stock shall be entitled to receive, when, as and if declared by the
Board of Directors, out of funds of the Company legally available therefor,
cumulative cash dividends at the rate described in Section 3(b). To the extent
declared by the Board of Directors, dividends will be payable quarterly on the
15th day of the first month of each calendar quarter in San Francisco,
California, or if not a Business Day in San Francisco, California, the next
succeeding Business Day in San Francisco, California, and in the case of any
accrued but unpaid dividends, at such additional times, if any, as determined by
the Board of Directors (each a “Dividend Payment Date”); provided, however, that
the first Dividend Payment Date for the Series A-1 Cumulative Redeemable
Preferred Stock was January 16, 2017, in San Francisco, California, and the
first Dividend Payment Date for the Series A-2 Cumulative Redeemable Preferred
Stock will be January 15, 2018. A “Business Day” shall mean any day, other than
a Saturday or a Sunday, that is neither a legal holiday nor a day on which
banking institutions in New York, New York, San Francisco, California or Tokyo,
Japan are authorized or required by law, regulation or executive order to close.
It is expected that the Board of Directors will declare any dividends by the end
of the month prior to the month in which such dividends are to be paid. No less
than five (5) Business Days before each Dividend Payment Date, the Company shall
notify the holders of the Series A Preferred Stock of such Dividend Payment Date
and the amount of the dividend payment for each of the Series A-1 Cumulative
Redeemable Preferred Stock and the Series A-2 Cumulative Redeemable Preferred
Stock. Dividends on the Series A-1 Cumulative Redeemable Preferred Stock will
accrue and be cumulative from and including the date of issuance of the
Series A-1 Preferred Stock (the “Series A-1 Original Issue Date”) and Dividends
on the Series A-2 Cumulative Redeemable Preferred Stock will accrue and be
cumulative from and including the date of issuance of the Series A-2 Preferred
Stock (the “Series A-2 Original Issue Date”). The term “Original Issue Date”
when used with respect to the Series A-1 Cumulative Redeemable Preferred stock
shall mean the Series A-1 Original Issue Date, and when used with respect to the
Series A-2 Cumulative Redeemable Preferred Stock shall mean the Series A-2
Original Issue Date. However, the Board of Directors will not be required to
declare dividends, and the holders of the Series A Preferred Stock will not be
entitled to require payment of any such dividend.

 

(b)                                 From and after the date of the issuance of
any shares of the Series A Preferred Stock, dividends at the rate per annum of
6.5% on the sum of the Liquidation Value (defined below) shall accrue on a daily
basis in arrears on such shares of the Series A Preferred Stock (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series A
Preferred Stock), and to the extent dividends are not paid on the 15th day of
the first

 

2

--------------------------------------------------------------------------------


 

month of each calendar quarter in San Francisco, California (or if such day is
not a Business Day, on the next succeeding Business Day), all accrued and unpaid
dividends on any shares of the Series A Preferred Stock shall accumulate and
compound at 6.5% per annum on the 15th day of every October (starting in 2017)
or if such day is not a Business Day, on the next succeeding Business Day), in
San Francisco, California, whether or not declared by the Board of Directors,
and shall remain accumulated, compounding dividends until paid pursuant to this
Certificate of Designations. The amount of any dividend payable on the Series A
Preferred Stock for any full Dividend Period (as defined herein) or any partial
Dividend Period shall be prorated and computed on the basis of a 365-day year
(it being understood that the dividend paid to the holders of the Series A-1
Cumulative Redeemable Preferred Stock on January 16, 2017 and payable to the
holders of the Series A-2 Cumulative Redeemable Preferred Stock on January 15,
2018 may be for more or less than a full Dividend Period and will reflect
dividends accumulated from the Original Issue Date through, and including,
January 16, 2017 (in the case of the Series A-1 Cumulative Redeemable Preferred
Stock) and January 15, 2018 (in the case of the Series A-2 Cumulative Redeemable
Preferred Stock). A “Dividend Period” shall mean the period from and including
the Original Issue Date to and including the first Dividend Payment Date, and
each subsequent period from and excluding the previous Dividend Payment Date to
and including the relevant Dividend Payment Date or other date as of which
accrued dividends are to be calculated. Dividends will be payable to holders of
record as they appear in the stockholder records of the Company at the close of
business on the applicable record date, which shall be the date designated by
the Board of Directors as the record date for the payment of dividends that is
not more than thirty (30) nor less than ten (10) days prior to the applicable
Dividend Payment Date (each a “Dividend Record Date”).

 

(c)                                  Dividends on the Series A Preferred Stock
shall be cumulative and shall accrue whether or not (i) the Company has
earnings, (ii) there are funds legally available for the payment of such
dividends or (iii) such dividends are declared by the Board of Directors. Any
dividend payment made on the Series A Preferred Stock shall first be credited
against the earliest accrued but unpaid dividends due with respect to such
Series A Preferred Stock that remain payable. No interest or sum of money in
lieu of interest shall be payable in respect of any dividend payment or payments
on the Series A Preferred Stock that may be cumulated and in arrears.

 

(d)                                 No dividends on the Series A Preferred Stock
shall be declared by the Board of Directors or paid or set apart for payment by
the Company at such time as the terms and provisions of any agreement of the
Company, including any agreement relating to its indebtedness and any related
waiver or amendment thereto, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such declaration or payment is restricted or prohibited by law.

 

(e)                                  Except as provided in Section 3(f) below,
unless all accrued and accumulated dividends on the Series A Preferred Stock for
all prior Dividend Periods and the then-current Dividend Period shall have been
or are (i) declared and paid in cash or (ii) declared and a sum sufficient for
the payment thereof in cash is set apart by the

 

3

--------------------------------------------------------------------------------


 

Company for such payment and is deposited in trust with an independent bank or
trust company that is, or whose parent or other affiliate is, a member of the
Federal Deposit Insurance Corporation having capital and surplus of not less
than $500,000,000 (an “Eligible Trustee”), (A) no dividends shall be declared by
the Board of Directors or paid or set apart for payment by the Company on any of
the Company’s capital stock for any Dividend Period, (B) no distribution of cash
or other property may be declared or made, directly or indirectly, on or with
respect to any shares of the Company’s common stock (the “Common Stock”) or
shares of any other class or series of the Company’s capital stock ranking, as
to dividends, on a parity with or junior to the Series A Preferred Stock (other
than a dividend paid in shares of Common Stock or in shares of any other class
or series of the Company’s capital stock ranking junior to the Series A
Preferred Stock as to (i) dividends and (ii) upon a Liquidation (defined below))
for any Dividend Period, and (C) no shares of Common Stock, or any other shares
of the Company’s capital stock ranking, as to dividends or upon a Liquidation,
on a parity with, or junior to, the Series A Preferred Stock, may be redeemed,
purchased or otherwise acquired for any consideration (or any funds be paid to
or made available for a sinking fund for the redemption or retirement, purchase
or reduction of any such shares) by the Company (except by conversion into or
exchange for other shares of capital stock of the Company ranking junior to the
Series A Preferred Stock as to dividends and upon a Liquidation) for any
Dividend Period.

 

(f)                                   When dividends are not paid in full upon
the Series A Preferred Stock or any other series of preferred stock issued by
the Company ranking on a parity as to dividends with the Series A Preferred
Stock, all dividends declared upon the Series A Preferred Stock or any such
other series of preferred stock issued by the Company ranking on a parity as to
dividends with the Series A Preferred Stock shall be declared pro rata so that
the amount of dividends declared per share of the Series A Preferred Stock and
such other series of preferred stock shall in all cases bear to each other the
same ratio that accrued dividends per share on the Series A Preferred Stock and
such other series of preferred stock (which shall not include any accrual in
respect of unpaid dividends on such other series of preferred stock for prior
dividend periods if such other series of preferred stock does not have a
cumulative dividend) bear to each other.

 

(g)                                  Dividends with respect to the Series A-1
Cumulative Redeemable Preferred Stock and with respect to the Series A-2
Cumulative Redeemable Preferred Stock shall be of equal priority. All dividends
paid with respect to shares of the Series A Preferred Stock shall be paid pro
rata to the holders of such shares entitled thereto. Holders of shares of the
Series A Preferred Stock shall not be entitled to any dividend, whether payable
in cash, property or shares of any class of capital stock (including the
Series A Preferred Stock), in excess of the full cumulative dividends on the
Series A Preferred Stock as provided herein.

 

4.                                      Liquidation Preference.

 

(a)                                 Upon any voluntary or involuntary
liquidation, dissolution or winding-up of the affairs of the Company (a
“Liquidation”), the holders of the Series A Preferred Stock shall be entitled to
be paid out of the assets of the Company legally available for

 

4

--------------------------------------------------------------------------------


 

distribution to its stockholders an amount in cash equal to a liquidation
preference of $20.00 per share of the Series A Preferred Stock, plus all accrued
and unpaid dividends (whether or not declared) compounding at 6.5% per annum up
to and including the date of payment of such amount (the “Liquidation Value”),
after payment of all the Company’s indebtedness and other obligations ranking
senior under Delaware law, and before any distributions or payments are made to
the holders of the Common Stock and any other equity securities ranking junior
to the Series A Preferred Stock. In the event that, upon a Liquidation, the
available assets of the Company are insufficient to pay the amount of the
liquidating distributions on all outstanding shares of the Series A Preferred
Stock and the corresponding amounts payable on all shares of other classes or
series of the Company’s capital stock ranking on a parity with the Series A
Preferred Stock in liquidation preference to which they would otherwise be
respectively entitled, then the holders of the Series A Preferred Stock and all
other such classes or series of capital stock ranking on a parity with the
Series A Preferred Stock shall share ratably in any such distribution of assets
in proportion to the full liquidating distributions to which they would
otherwise be respectively entitled upon such Liquidation if all amounts payable
on or with respect to the shares of the Series A Preferred Stock were paid in
full, and the Company shall not make or agree to make any payments to the
holders of any equity securities ranking junior to the Series A Preferred Stock.

 

(b)                                 In the event of a Liquidation, the Company
shall, within ten (10) days after the date the Board of Directors approves such
action, or no later than twenty (20) days after any stockholders’ meeting called
to approve such action, or within twenty (20) days of the commencement of any
involuntary proceeding, whichever is earlier, give each record holder of the
Series A Preferred Stock written notice of the proposed action by first class
mail, postage paid, at the respective addresses of such holders as they appear
on the stock transfer records of the Company. Such written notice shall describe
the material terms and conditions of such proposed action, including a
description of the cash to be received by the holders of the Series A Preferred
Stock upon consummation of the proposed action and the payment date or dates and
the place or places on and at which the amounts distributable as a result
thereof shall be payable. If any material change in the facts set forth in the
initial notice shall occur, the Company shall promptly give written notice to
each record holder of the Series A Preferred Stock of such material change.

 

(c)                                  After payment to the holders of the
Series A Preferred Stock of the full liquidation amounts provided in this
Section 4, the holders of the Series A Preferred Stock, as such, will have no
right or claim to any of the remaining assets of the Company.

 

(d)                                 Neither the sale, lease, transfer or
conveyance of all or substantially all of the assets or business of the Company,
nor the merger or consolidation of the Company with or into any other entity or
the merger or consolidation of any other entity with or into the Company nor a
statutory stock exchange by the Company if then permitted by the Act, shall be
deemed to be a Liquidation for the purposes of this Section 4.

 

5

--------------------------------------------------------------------------------


 

5.                                      Redemption.

 

(a)                                 Mandatory Redemption. The Series A Preferred
Stock has no stated maturity date; provided, however, that, subject to
Section 5(b), the holders of at least two-thirds (2/3) of each Series A-1
Cumulative Redeemable Preferred Stock or Series A-2 Cumulative Redeemable
Preferred Stock (a “Required Majority”) shall have the option to require the
Company to redeem all or any portion of such stock (a “Mandatory Redemption”)
for cash at the Liquidation Value (the “Redemption Price”) on ninety (90) days’
advance written notice delivered to the Company in accordance with
Section 5(f)(i) upon the occurrence of any of the following events (each such
event, a “Mandatory Redemption Event”):

 

(i)                                     With respect to the Series A-1
Cumulative Redeemable Preferred Stock, on October 17, 2023 (i.e., the seventh
anniversary of the Original Issue Date thereof);

 

(ii)                                  With respect to the Series A-2 Cumulative
Redeemable Preferred Stock, on September 27, 2024 (i.e., the seventh anniversary
of the Original Issue Date thereof);

 

(iii)                               With respect to the Series A-1 Cumulative
Redeemable Preferred Stock, a material breach by the Company of the Series A
Preferred Stock Purchase Agreement dated as of October 11, 2016 (the “Series A-1
Stock Purchase Agreement”) that is uncured on the date a Required Majority votes
in favor of Mandatory Redemption, including breaches of representations and
warranties contained in the Stock Purchase Agreement made on the Original Issue
Date;

 

(iv)                              With respect to the Series A-2 Cumulative
Redeemable Preferred Stock, a material breach by the Company of the Series A-2
Preferred Stock Purchase Agreement dated as of September 22, 2017 (the
“Series A-2 Stock Purchase Agreement”) that is uncured on the date a Required
Majority votes in favor of Mandatory Redemption, including breaches of
representations and warranties contained in the Stock Purchase Agreement made on
the Original Issue Date;

 

(v)                                 Charles Willis IV and CFW Partners, L.P.
(viewed collectively, as a single stockholder) cease to be the largest single
stockholder (except as a result of a share transfer conducted between the
Company’s board members or executive management team);

 

(vi)                              if the Company’s “surplus”, as defined by
Section 154 of the Act and determined in accordance with United States Generally
Accepted Accounting Principles then in effect (“Surplus”), measured as of
(w) the end of each of the Company’s fiscal years, (x) the end of each
six(6)-month period following the end of any fiscal year, (y) after payment of
any dividend, or (z) the end of each calendar quarter after any repurchase or
redemption by the Company of any capital stock, is less than the Liquidation
Value;

 

6

--------------------------------------------------------------------------------


 

(vii)                           the Company (either individually or on a
consolidated basis with its subsidiaries) incurs an operating loss or ordinary
loss for two (2) consecutive fiscal years;

 

(viii)                        the Company undergoes a consolidation, merger, or
sale of stock (other than between the Company’s board members or management
team) and the stockholders of the Company immediately prior to such transaction
hold (beneficially) less than fifty percent (50%) of the issued and outstanding
stock of the Company after giving effect to such transaction; and

 

(ix)                              the Company assigns, sells or otherwise
disposes of all or substantially all of its assets.

 

(b)                                 Surplus Requirement.  Notwithstanding
Section 5(a), the number of shares of the Series A Preferred Stock that may be
redeemed shall be limited to the Company’s available Surplus.

 

(c)                                  Redemption Date.  Subject to Section 5(a),
the Series A Preferred Stock will remain outstanding indefinitely, unless the
Company decides to redeem them in accordance with this Certificate of
Designations, or they are otherwise cancelled or exchanged. A Mandatory
Redemption Event will be subject to limitations on redemptions under applicable
Delaware corporate law, but shall otherwise be mandatory and not require
approval of the Board of Directors.

 

(d)                                 Noticed Redemption by Company.  The Company
may, at the Company’s option with ninety (90) days’ advance written notice
delivered to the holders of the Series A-1 Cumulative Redeemable Preferred
Stock, redeem the Series A-1 Cumulative Redeemable Preferred Stock, in whole, at
any time and from time to time, on any Dividend Payment Date for cash at a price
equal to the Redemption Price. The Company may, at the Company’s option with
ninety (90) days’ advance written notice delivered to the holders of the
Series A-2 Cumulative Redeemable Preferred Stock, redeem the Series A-2
Cumulative Redeemable Preferred Stock, in whole, at any time and from time to
time, on any Dividend Payment Date for cash at a price equal to the Redemption
Price.

 

(e)                                  Nothing in this Section 5 (except for the
last clause of Section 5(f)(iii)) shall prevent or restrict the Company from
purchasing, from time to time, either at a public or private sale, all or part
of the shares of the Series A Preferred Stock at such price or prices as the
Company may determine, subject to the provisions of applicable law.

 

(f)                                   Procedures for Redemption.

 

(i)                                     Written election of a Mandatory
Redemption by a Required Majority (a “Redemption Election”) may be mailed to the
Company, postage paid, upon the occurrence of a Mandatory Redemption Event. Any
Mandatory Redemption shall occur no more than 90 days following receipt by the
Company of a Redemption Election. Promptly following receipt of a Redemption
Election, but in no event more than ten (10) days, the Company shall send
written notice (a

 

7

--------------------------------------------------------------------------------


 

“Redemption Notice”) of its receipt of the Redemption Election to each holder of
record of: (i) the Series A-1 Cumulative Redeemable Preferred Stock (for a
Mandatory Redemption of such stock); and (ii) the Series A-2 Cumulative
Redeemable Preferred Stock (for a Mandatory Redemption of such stock). In
addition to any information required by law or by the applicable rules of any
exchange or automated quotation system upon which the Series A-1 Cumulative
Redeemable Preferred Stock or the Series A-2 Cumulative Redeemable Preferred
Stock may be listed or admitted for quotation and trading, a Redemption Notice
shall state: (A) the date of the closing of the redemption, which, pursuant to
this Section 5(f)(i), shall be no later than 90 days following receipt by the
Company of the Redemption Election (the applicable date, the “Redemption Date”);
(B) the Redemption Price; (C) the number of shares of the Series A-1 Cumulative
Redeemable Preferred Stock or the Series A-2 Cumulative Redeemable Preferred
Stock to be redeemed; (D) the manner and place or places at which certificates
for such shares of the Series A Preferred Stock to be redeemed are to be
surrendered for payment of the Redemption Price; and (E) that dividends on the
shares of the Series A Preferred Stock to be redeemed will cease to accumulate
on the applicable Redemption Date. Any redemption by the Company pursuant to
Section 5(d) shall require, in addition to ninety (90) days’ advance written
notice: (i) with respect to redemption of shares of the Series A-1 Cumulative
Redeemable Preferred Stock, a notice to each record holder of shares of the
Series A-1 Cumulative Redeemable Preferred Stock at the respective addresses of
such holders as they appear on the Company’s stock transfer records stating the
information listed in (A) through (E) above; and (ii) with respect to redemption
of shares of the Series A-2 Cumulative Redeemable Preferred Stock, a notice to
each record holder of shares of the Series A-2 Cumulative Redeemable Preferred
Stock at the respective addresses of such holders as they appear on the
Company’s stock transfer records stating the information listed in (A) through
(E) above.

 

(ii)           From and after the applicable Redemption Date (unless the Company
defaults in the payment of the Redemption Price), dividends on the shares of the
Series A Preferred Stock so called for redemption shall cease to accumulate, and
said shares shall no longer be deemed to be outstanding and shall not have the
status of the Series A Preferred Stock and all rights of the holders thereof, as
such, (except the right to receive the Redemption Price) shall cease. Upon
surrender, in accordance with a Redemption Notice, of the certificates for any
shares of the Series A Preferred Stock so redeemed (properly endorsed or
assigned for transfer, if the Company shall so require and the notice shall so
state), or in the event the certificates are lost, stolen or missing, upon
delivery of an affidavit of loss, such shares of the Series A Preferred Stock
shall be redeemed by the Company at the Redemption Price by wire transfer to the
holder of record of such certificate. In case fewer than all of the shares of
the Series A Preferred Stock to be redeemed represented by any such certificate
are redeemed, a new certificate or certificates shall be issued representing the
unredeemed shares of the Series A Preferred Stock without cost to the
holder(s) thereof.

 

8

--------------------------------------------------------------------------------


 

(iii)          Unless full cumulative dividends on all shares of the Series A
Preferred Stock have been or contemporaneously are declared and paid in cash or
declared and a sum sufficient for the payment thereof in cash set aside for
payment for all prior Dividend Periods and the then-current Dividend Period and
deposited in trust with an Eligible Trustee, no Series A Preferred Stock shall
be redeemed by the Company pursuant to Section 5(d) unless all outstanding
shares of the Series A Preferred Stock are simultaneously redeemed and the
Company shall not purchase or otherwise acquire, directly or indirectly, any
shares of the Series A Preferred Stock; provided, however, the foregoing
restrictions on redemptions and purchases shall not prevent the acquisition of
the Series A Preferred Stock by the Company pursuant to an exchange offer made
on the same terms to holders of all of the outstanding shares of the Series A
Preferred Stock for shares of Company capital stock ranking on a parity with or
junior to the Series A Preferred Stock.

 

(iv)          If on any Redemption Date the Company’s Surplus is less than the
amount necessary to pay the full Redemption Price for the total number of shares
of the Series A Preferred Stock to be redeemed pursuant to this Section 5, the
Company shall (A) take all appropriate action reasonably within its means to
maximize its Surplus available for paying the Redemption Price, (B) first use
any such Surplus to pay all accrued and unpaid dividends and then to call for
redemption the maximum possible number of shares of the Series A Preferred Stock
that it can redeem on such Redemption Date out of all such Surplus available
therefor on such date, pro rata among the holders of the Series A Preferred
Stock, based on the number of shares of the Series A Preferred Stock held by
each holder (with any necessary adjustments to avoid fractional shares), or by
any other equitable method that the Company may determine to use, and
(C) following the applicable Redemption Date, at any time and from time to time
when additional assets of the Company become legally available to redeem the
remaining the Series A Preferred Stock, the Company shall promptly notify the
holders of the Series A Preferred Stock and such holders may then mail a
Redemption Election to the Company. If fewer than all the shares of the Series A
Preferred Stock represented by any share certificate are to be so redeemed, the
Company shall issue a new certificate for the shares not redeemed without cost
to the holder(s) thereof.

 

(v)           All shares of the Series A Preferred Stock redeemed or repurchased
pursuant to this Section 5 shall be retired and shall be restored: (i) with
respect to redemptions of the Series A-1 Cumulative Redeemable Preferred Stock,
to the status of authorized but unissued shares of the Series A-1 Cumulative
Redeemable Preferred Stock; and (ii) with respect to redemptions of the
Series A-2 Cumulative Redeemable Preferred Stock, to the status of authorized
but unissued shares of the Series A-2 Cumulative Redeemable Preferred Stock.

 

(g)           Irrevocable Redemption Right. In the event of: (i) a Mandatory
Redemption Event pursuant to Sections 5(a)(i), 5(a)(iii) or 5(a)(v) through
5(a)(ix) , a

 

9

--------------------------------------------------------------------------------


 

Required Majority shall have an irrevocable option, at any time and from time to
time, to require the Company to redeem all or any portion of the Series A-1
Cumulative Redeemable Preferred Stock pursuant to this Section 5 until all of
the Series A-1 Cumulative Redeemable Preferred Stock are redeemed; and (ii) a
Mandatory Redemption Event pursuant to Sections 5(a)(ii), 5(a)(iv) or
5(a)(v) through 5(a)(ix), a Required Majority shall have an irrevocable option,
at any time and from time to time, to require the Company to redeem all or any
portion of the Series A-2 Cumulative Redeemable Preferred Stock pursuant to this
Section 5 until all of the Series A-2 Cumulative Redeemable Preferred Stock are
redeemed.

 

6.             Voting Rights.

 

(a)           Holders of the Series A Preferred Stock shall not have any voting
rights, except as provided by applicable law and as set forth in this Section 6.

 

(b)           Whenever dividends on any shares of the Series A Preferred Stock
are in arrears for an aggregate of six (6) or more Dividend Periods (whether
consecutive or nonconsecutive) and remain unpaid (a “Preferred Dividend
Default”), the holders of the Series A Preferred Stock (voting separately as a
class with all other holders of the Series A Preferred Stock and holders of all
other series of the Company’s preferred stock upon which like voting rights have
been conferred) will be entitled to elect by majority vote a total of two
(2) additional directors of the Company (the “Preferred Directors”) to serve on
the Board of Directors (which, without the consent of a Required Majority, will
not exceed seven (7) directors in total) until all unpaid dividends on the
Series A Preferred Stock have been paid.

 

(c)           Election of directors that are authorized pursuant to
Section 6(b) shall be conducted at a special meeting called by the holders of
record of at least twenty-five percent (25%) of the Series A Preferred Stock
(unless such request is received less than ninety (90) days before the date
fixed for the next annual or special meeting of the Company’s stockholders) and
otherwise at the next annual meeting of stockholders, and at each subsequent
annual meeting of stockholders until all dividends accumulated on such Series A
Preferred Stock for the prior Dividend Periods and the then-current Dividend
Period shall have been fully paid or declared and a sum sufficient for the
payment thereof set aside for payment and deposited in trust with an Eligible
Trustee. In such case, the entire Board of Directors of the Company will be
increased by two (2) directors. So long as a Preferred Dividend Default shall
continue, any vacancy in the office of a Preferred Director may be filled by
written consent of the Preferred Director remaining in office, or if none
remains in office, by a vote of the holders of record of a majority of the
outstanding Series A Preferred Stock when they have the voting rights described
above (voting separately as a class with all other series of preferred stock of
the Company upon which like voting rights have been conferred or are
exercisable).

 

(d)           If and when all accumulated dividends and the dividends for the
then-current Dividend Period on the Series A Preferred Stock shall have been
paid in full or a sum sufficient has been authorized and set aside and deposited
in trust with an Eligible Trustee for payment in full of all accrued and unpaid
dividends, the holders of shares of

 

10

--------------------------------------------------------------------------------


 

the Series A Preferred Stock shall be divested of the voting rights set forth in
clause (b) above (subject to revesting in the event of each and every future
Preferred Dividend Default) and, if all accumulated dividends and the dividends
for the then-current Dividend Period have been paid in full, the term of office
of each Preferred Director so elected shall terminate and the size of the Board
of Directors shall be immediately decreased by two (2) directors. Any Preferred
Director may be removed at any time, with or without cause, by the vote of, the
holders of a majority of the outstanding Series A Preferred Stock when they have
the voting rights set forth in clause (b) above.

 

(e)           Subject to Section 13, changes to the terms of the Series A
Preferred Stock (other than non-substantive clarifications), shall be effective
only upon vote of the Board of Directors and the affirmative vote of at least a
Required Majority.

 

(f)            So long as any shares of the Series A Preferred Stock remain
outstanding, the Company shall not, without the affirmative vote or consent of
the holders of a Required Majority, given in person or by proxy, either in
writing or at a meeting (such series voting separately as a class),
(i) authorize or create, or increase the authorized or issued amount of, any
other class or series of shares of capital stock ranking senior to the Series A
Preferred Stock with respect to payment of dividends or the distribution of
assets upon a Liquidation or reclassify any authorized shares of capital stock
of the Company into such capital stock, or create, authorize or issue any
obligation or security convertible into or evidencing the right to purchase any
such shares of capital stock ranking senior in priority to the Series A
Preferred Stock; (ii) except for Permitted Securities, authorize or create, or
increase the authorized or issued amount of, any other class or series of shares
of capital stock that ranks pari passu to the Series A Preferred Stock with
respect to payment of dividends or the distribution of assets upon a Liquidation
or reclassify any authorized shares of capital stock of the Company into such
capital stock; (iii) authorize or create, or increase the authorized or issued
amount of, any additional shares of the Series A Preferred Stock; or (iv) amend,
alter or repeal the provisions of the Certificate of Incorporation, this
Certificate of Designations, the bylaws of the Company or any other document
similar to the foregoing, whether by merger, consolidation, transfer or
conveyance of substantially all of its assets, or otherwise so as to materially
and adversely affect any right, preference, privilege or voting power of the
Series A Preferred Stock or the holders thereof (each such event specified in
clauses (i), (ii), (iii) and (iv), an “Event”); provided, however, with respect
to the occurrence of any of the Events set forth in clause (iv) of this
Section 6(f) above, so long as any shares of the Series A Preferred Stock remain
outstanding or are converted into securities of the surviving entity, in each
case with terms, including rights, preferences, privileges and voting or other
powers that are substantially similar in all material respects to the shares of
the Series A Preferred Stock, taking into account that, upon the occurrence of
an Event, the Company may not be the surviving entity, the occurrence of such
Event shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting or other powers of holders of the Series A
Preferred Stock; provided, further that (A) the creation or issuance of any
other class or series of capital stock of the Company ranking junior to the
Series A Preferred Stock with respect to the payment of dividends or the
distribution of assets upon a Liquidation, and (B) the creation or issuance of
indebtedness or debt securities, shall not be deemed to materially and adversely
affect

 

11

--------------------------------------------------------------------------------


 

such rights, preferences, privileges or voting powers and the holders of the
Series A Preferred Stock shall have no right to vote on any such increase,
creation or issuance, but the Company shall notify the holders of the Series A
Preferred Stock when Permitted Securities have been issued. “Permitted
Securities” shall mean equity securities of one or more classes that (i) rank
pari passu to the Series A Preferred Stock with respect to payment of dividends
or the distribution of assets upon a Liquidation, (ii) have an aggregate
Liquidation Value at the time of calculation (but excluding accrued and unpaid
dividends) less than or equal to Twenty-Five Million Dollars ($25,000,000) and
(iii) have a maximum per annum dividend rate of fifteen percent (15%). No
consent of the holders of the Series A Preferred Stock shall be required for the
issuance of Permitted Securities.

 

(g)           On each matter submitted to a vote of the holders of the Series A
Preferred Stock in accordance with this Section 6, or as otherwise required by
law, each share of the Series A Preferred Stock shall be entitled to one
(1) vote, except that when any other series of preferred stock of the Company
shall have the right to vote with the Series A Preferred Stock as a single class
on any matter, the Series A Preferred Stock and such other series shall have
with respect to such matters, one vote per each $20.00 of Liquidation Value.
With respect to each share of the Series A Preferred Stock, the holder thereof
may designate a proxy, with each such proxy having the right to vote on behalf
of the holder.

 

7.             Restrictions on Transfer. The Series A Preferred Stock shall be
issued for longterm investment purposes only. The holders of the Series A
Preferred Stock may not transfer all or any part of the Series A Preferred
Stock; provided, however, that such holders may assign part or all of the
Series A Preferred Stock with the consent of the Company or after ninety (90)
days after any Mandatory Redemption Event under Section 5(a) shall have
occurred.

 

8.             Ranking. In respect of rights to the payment of dividends and the
distribution of assets in the event of a Liquidation, the Series A Preferred
Stock shall rank: (i) pari passu to Permitted Securities; and (ii) senior to the
Common Stock and to any other class or series of Company’s preferred stock
outstanding from time to time other than Permitted Securities and to any other
of the Company’s equity securities that the Company may issue in the future that
by their terms rank junior to the Series A Preferred Stock. For purposes of this
Section 8, debt securities of the Company that are convertible into or
exchangeable for shares of capital stock of the Company or any other debt
securities of the Company shall not constitute a class or series of capital
stock of the Company until such time as they are converted into capital stock.

 

9.             Headings. The headings hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.

 

10.          Severability of Provisions. If any preferences or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption of the Series A Preferred
Stock set forth in the Certificate of Incorporation or this Certificate of
Designations are invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other preferences or other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
qualifications or terms or conditions of redemption of the Series A Preferred
Stock set forth in the Certificate of

 

12

--------------------------------------------------------------------------------


 

Incorporation and this Certificate of Designations that can be given effect
without giving effect to the invalid, unlawful or unenforceable provision shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the
Series A Preferred Stock herein or therein set forth shall be deemed dependent
upon any other provision hereof or thereof unless so expressed herein or
therein.

 

11.         No Preemptive Rights. No holder of the Series A Preferred Stock
shall be entitled to any preemptive rights to subscribe for or acquire any
unissued shares of Company capital stock (whether now or hereafter authorized)
or securities of the Company convertible into or carrying a right to subscribe
to or acquire shares of Company capital stock.

 

12.         Notices. Except as otherwise provided herein, all notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given: (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by an internationally recognized overnight courier (receipt requested);
(c) on the date sent by facsimile or e-mail of a PDF document (with confirmation
of transmission) if sent during normal business hours of the recipient, and on
the next Business Day of the recipient if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage paid. Such communications
must be sent (a) to the Company, at its principal executive offices and (b) to
any holder of the Series A Preferred Stock, at such holder’s address at it
appears in the stock transfer records of the Company (or at such other address
as shall be specified in a notice given in accordance with this Section 12).

 

13.         Amendment; Waiver. No provision of this Certificate of Designation
may be amended, modified or waived except by an instrument in writing executed
by the Company and a Required Majority, and any such written amendment,
modification or waiver shall be binding on the Company and each holder of the
Series A Preferred Stock. No amendment, modification or waiver of the terms or
relative priorities of the Series A Preferred Stock may be accomplished by the
merger, consolidation or other transaction of the Company with another company
or entity unless the Company has obtained the prior written consent of a
Required Majority in accordance with this Section 13.

 

[Remainder of page left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Willis Lease Finance Corporation has authorized and caused
this Certificate of Designations to be executed by its Chief Executive Officer
and attested to by its Corporate Secretary, as of this     day of September,
2017.

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Chief Executive Officer

 

 

 

Attest:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Corporate Secretary

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B
BYLAWS

 

(See Attached)

 

EXHIBIT B TO SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

[Conformed]

 

--------------------------------------------------------------------------------

 

BYLAWS

 

OF

 

WILLIS LEASE FINANCE CORPORATION

(a Delaware corporation)

 

Dated as of April 18, 2001 



Amended as of November 13, 2001 



Further Amended as of December 16, 2008 



Further Amended as of September 28, 2010



Further Amended as of August 5, 2013 



Further Amended as of October 7, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I. Offices

 

SECTION 1.01.

Registered Office

1

SECTION 1.02.

Other Offices

1

 

 

 

ARTICLE II. Meetings of Stockholders

 

SECTION 2.01.

Annual Meetings

1

SECTION 2.02.

Special Meetings

1

SECTION 2.03.

Place of Meetings

1

SECTION 2.04.

Notice of Meetings

1

SECTION 2.05.

Quorum

2

SECTION 2.06.

Voting

2

SECTION 2.07.

Fixing Date for Determination of Stockholders of Record

3

SECTION 2.08.

List of Stockholders Entitled to Vote

3

SECTION 2.09.

Judges

3

SECTION 2.10.

Notice of Stockholder Business and Nominations

4

 

 

 

ARTICLE III. Board of Directors

 

SECTION 3.01.

General Powers

6

SECTION 3.02.

Number and Term of Office

6

SECTION 3.03.

Election of Directors

6

SECTION 3.04.

Resignations

6

SECTION 3.05.

Removal

6

SECTION 3.06.

Vacancies

6

SECTION 3.07.

Place of Meeting, Etc.

6

SECTION 3.08.

Regular Meetings

6

SECTION 3.09.

Special Meetings

7

SECTION 3.10.

Quorum and Manner of Acting

7

SECTION 3.11.

Organization

7

SECTION 3.12.

Action by Consent

7

SECTION 3.13.

Compensation

7

SECTION 3.14.

Committees

8

SECTION 3.15.

Qualification Requirement for Directors

8

 

 

 

ARTICLE IV. Officers

 

SECTION 4.01.

Number

8

SECTION 4.02.

Election, Term of Office and Qualifications

9

SECTION 4.03.

Assistants, Agents and Employees, Etc.

9

SECTION 4.04.

Removal

9

SECTION 4.05.

Resignations

9

SECTION 4.06.

Vacancies

9

SECTION 4.07.

Inability to Act

9

SECTION 4.08.

The Chairman of the Board

9

SECTION 4.09

The Chief Executive Officer

9

SECTION 4.10.

The President

10

SECTION 4.11.

The Chief Financial Officer

10

 

i

--------------------------------------------------------------------------------


 

SECTION 4.12.

The Vice Presidents

10

SECTION 4.13.

The Corporate Secretary

10

SECTION 4.14.

Compensation

10

 

 

 

ARTICLE V. Contracts, Checks, Drafts, Bank Accounts, Etc.

 

SECTION 5.01.

Execution of Contracts

10

SECTION 5.02.

Checks, Drafts, Etc.

11

SECTION 5.03.

Deposits

11

SECTION 5.04.

General and Special Bank Accounts

11

 

 

 

ARTICLE VI. Shares and Their Transfer

 

SECTION 6.01.

Certificates for Stock

11

SECTION 6.02.

Transfers of Stock

11

SECTION 6.03.

Regulations

12

SECTION 6.04.

Lost, Stolen, Destroyed, and Mutilated Certificates

12

 

 

 

ARTICLE VII. Indemnification

 

SECTION 7.01.

Indemnification

12

SECTION 7.02.

Expenses

13

SECTION 7.03

Right of Indemnitee to Bring Suit

13

SECTION 7.04.

Other Rights and Remedies

13

SECTION 7.05.

Insurance

13

SECTION 7.06.

Constituent Corporations

14

 

 

 

ARTICLE VIII. Miscellaneous

 

SECTION 8.01.

Fiscal Year

14

SECTION 8.02.

Waiver of Notices

14

SECTION 8.03.

Seal

14

SECTION 8.04.

Interested Directors; Quorum

14

SECTION 8.05.

Amendments

14

SECTION 8.06.

Representation of Shares in Other Corporations

15

SECTION 8.07

Forum for Adjustment of Disputes

15

SECTION 8.08.

Severability

15

SECTION 8.09.

Pronouns

15

 

ii

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

WILLIS LEASE FINANCE CORPORATION

(a Delaware corporation)



ARTICLE I.

 

Offices

 

SECTION 1.01                     Registered Office. The registered office of
Willis Lease Finance Corporation (hereinafter called the Corporation) in the
State of Delaware shall be at 9 East Loockerman Street, City of Dover, County of
Kent, and the name of the registered agent in charge thereof shall be National
Registered Agents, Inc.

 

SECTION 1.02                     Other Offices. The Corporation may also have an
office or offices at such other place or places, either within or without the
State of Delaware, as the Board of Directors (hereinafter called the Board) may
from time to time determine or as the business of the Corporation may require.

 

ARTICLE II.

 

Meetings of Stockholders

 

SECTION 2.01                     Annual Meetings. Annual meetings of the
stockholders of the Corporation for the purpose of electing directors to succeed
those whose terms expire and for the transaction of such other proper business
as may properly come before such meetings may be held at such time, date and
place as the Board shall determine by resolution.

 

SECTION 2.02                     Special Meetings. Special meetings of the
stockholders for the transaction of any proper business, unless otherwise
prescribed by statute, may be called only in accordance with Article XI of the
Corporation’s Certificate of Incorporation as it may be amended from time to
time (the “Certificate of Incorporation”).

 

SECTION 2.03                     Place of Meetings. All meetings of the
stockholders shall be held at such places, within or without the State of
Delaware, as may from time to time be designated by the person or persons
calling the respective meeting and specified in the respective notices or
waivers of notice thereof. In the absence of any such designation, stockholders’
meetings shall be held at the principal executive office of the Corporation.

 

SECTION 2.04                     Notice of Meetings. Except as otherwise
required by law, notice of each meeting of the stockholders, whether annual or
special, shall be given not less than ten (10) nor more than sixty (60) days
before the date of the meeting to each stockholder of record entitled to vote at
such meeting by delivering a typewritten or printed notice thereof to him
personally, or by depositing such notice in the United States mail, in a postage
prepaid envelope, directed to him at his post office address furnished by him to
the Corporate Secretary of the Corporation for such purpose or, if he shall not
have furnished to the Corporate Secretary his address for such purpose, then at
his post office address last known to the Corporate

 

1

--------------------------------------------------------------------------------


 

Secretary, or by transmitting a notice thereof to him at such address by
telegraph, cable, or wireless. Except as otherwise expressly required by law, no
publication of any notice of a meeting of the stockholders shall be required.
Every notice of a meeting of the stockholders shall state the place, date and
hour of the meeting, and, in the case of a special meeting, shall also state the
purpose or purposes for which the meeting is called. Notice of any meeting of
stockholders shall not be required to be given to any stockholder who shall have
waived such notice and such notice shall be deemed waived by any stockholder who
shall attend such meeting in person or by proxy, except a stockholder who shall
attend such meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened. Except as otherwise expressly required by law,
notice of any adjourned meeting of the stockholders need not be given if the
time and place thereof are announced at the meeting at which the adjournment is
taken.

 

SECTION 2.05                     Quorum. Except where otherwise provided by law,
the holders of record of a majority of the shares of stock of the Corporation
entitled to be voted thereat, present in person or by proxy, shall constitute a
quorum for the transaction of business at any meeting of the stockholders of the
Corporation or any adjournment thereof. For purposes of the foregoing, two or
more classes or series of stock shall be considered a single class if the
holders thereof are entitled to vote together as a single class at the meeting.
In the absence of a quorum at any meeting or any adjournment thereof, a majority
of the shares of stock of the Corporation present in person or by proxy and
entitled to vote thereat or, in the absence therefrom of all the stockholders,
any officer entitled to preside at, or to act as secretary of, such meeting may
adjourn such meeting from time to time. At any such adjourned meeting at which a
quorum is present any business may be transacted which might have been
transacted at the meeting as originally called.

 

SECTION 2.06                     Voting.

 

(a)           Each stockholder shall, at each meeting of the stockholders, be
entitled to vote in person or by proxy for each share or fractional share of the
stock of the Corporation held by him which has voting power upon the matter in
question.

 

(b)           Any such voting rights may be exercised by the stockholder
entitled thereto in person or by his proxy appointed by an instrument in writing
or by any other secure means permitted by law, including telephonic and
electronic transmission, subscribed by such stockholder or by his attorney
thereunto authorized and delivered to the secretary of the meeting; provided,
however, that no proxy shall be voted or acted upon after eleven months from its
date unless said proxy shall provide for a longer period. The attendance at any
meeting of a stockholder who may theretofore have given a proxy shall not have
the effect of revoking the same unless he shall in writing so notify the
secretary of the meeting prior to the voting of the proxy. At any meeting of the
stockholders, all matters, except as otherwise provided in the Certificate of
Incorporation or in these Bylaws, shall be decided by the vote of a majority in
voting interest of the stockholders present in person or by proxy and entitled
to vote thereat and thereon, a quorum being present. The vote at any meeting of
the stockholders on any question need not be by ballot, unless the holders of a
majority of the outstanding shares of all classes of stock entitled to vote
thereon present in person or by proxy shall so determine. On a vote by ballot,
each ballot shall be signed by the stockholder voting, or by his proxy, if there
be such proxy, and it shall state the number of shares voted.

 

(c)           Shares of its own stock belonging to the Corporation or to another
corporation, if a majority of the shares entitled to vote in the election of
directors in such other corporation is held, directly or indirectly, by the
Corporation, shall neither be entitled to vote nor be counted for quorum
purposes. Persons holding stock of the Corporation in a fiduciary capacity shall
be entitled to vote such stock. Persons whose stock is pledged shall be entitled
to

 

2

--------------------------------------------------------------------------------


 

vote, unless in the transfer by the pledgor on the books of the Corporation he
shall have expressly empowered the pledgee to vote thereon, in which case only
the pledgee, or his proxy, may represent such stock and vote thereon. Stock
having voting power standing of record in the names of two or more persons,
whether fiduciaries, members of a partnership, joint tenants in common, tenants
by entirety or otherwise, or with respect to which two or more persons have the
same fiduciary relationship, shall be voted in accordance with the provisions of
the General Corporation Law of the State of Delaware.

 

SECTION 2.07                     Fixing Date for Determination of Stockholders
of Record. In order that the Corporation may determine the stockholders entitled
to notice of or to vote at any meeting of stockholders or any adjournment
thereof, or entitled to receive payment of any dividend or other distribution or
allotment of any rights, or entitled to exercise any rights in respect of any
other change, conversion or exchange of stock or for the purpose of any other
lawful action, the Board may fix, in advance, a record date, which shall not be
more than 60 nor less than 10 days before the date of such meeting, nor more
than 60 days prior to any other action. If no record date is fixed: (1) the
record date for determining stockholders entitled to notice of or to vote at a
meeting of stockholders shall be at the close of business on the day before the
day on which notice is given, or, if notice is waived, at the close of business
on the day before the day on which the meeting is held; and (2) the record date
for determining stockholders for any other purpose shall be at the close of
business on the day on which the Board adopts the resolution relating thereto. A
determination of stockholders entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of such meeting; provided, however,
that the Board may fix a new record date for the adjourned meeting. When a
record date is so fixed, only shareholders of record at the close of business on
that date are entitled to notice of and to vote at the meeting or to receive the
dividend, distribution, or allotment of rights, or to exercise the rights, as
the case may be, notwithstanding any transfer of any shares on the books of the
Corporation after the record date. The Board may close the books of the
Corporation against transfers of shares during the whole or any part of a period
of not more than sixty (60) days prior to the date of a shareholders’ meeting,
the date when the right to any dividend, distribution, or allotment of rights
vests, or the effective date of any change, conversion or exchange of shares.

 

SECTION 2.08                     List of Stockholders Entitled to Vote. The
Corporate Secretary of the Corporation shall prepare and make, or cause to be
prepared and made, at least ten (10) days before every meeting of stockholders,
a complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. Such list shall be open to
the examination of any stockholder, for any purpose germane to the meeting,
during ordinary business hours, for a period of at least ten (10) days prior to
the meeting, either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held. The list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present.

 

SECTION 2.09                     Judges. If at any meeting of the stockholders a
vote by written ballot shall be taken on any question, the chairman of such
meeting may appoint a judge or judges to act with respect to such vote. Each
judge so appointed shall first subscribe an oath faithfully to execute the
duties of a judge at such meeting with strict impartiality and according to the
best of his ability. Such judges shall decide upon the qualification of the
voters and shall report the number of shares represented at the meeting and
entitled to vote on such question, shall conduct and accept the votes, and, when
the voting is completed, shall ascertain and report the number of shares voted
respectively for and against the question. Reports of judges shall be in writing
and subscribed and delivered by them to the Corporate Secretary of the
Corporation. The judges need not be stockholders of the Corporation, and any
officer of the Corporation may

 

3

--------------------------------------------------------------------------------


 

be a judge on any question other than a vote for or against a proposal in which
he shall have a material interest.

 

SECTION 2.10                     Notice of Stockholder Business and Nominations.

 

(A)          Annual Meetings of Stockholders.

 

(1)           Nominations of persons for election to the Board and the proposal
of business to be considered by the stockholders may be made at an annual
meeting of the stockholders (a) pursuant to the Corporation’s notice of meeting,
(b) by or at the direction of the Board or (c) by any stockholder of the
Corporation who was a stockholder of record at the time of giving of notice
provided for in this Bylaw, who is entitled to vote at the meeting and who
complies with the notice procedures set forth in this Bylaw.

 

(2)           For nominations or other business to be properly brought before an
annual meeting by a stockholder pursuant to clause (c) of paragraph (A)(1) of
this Bylaw, the stockholder must have given timely notice thereof in writing, in
conformance with the requirements of this Bylaw, to the Corporate Secretary of
the Corporation and such other business must otherwise be a proper matter for
stockholder action. To be timely, a stockholder’s notice shall be delivered to
the Corporate Secretary at the principal executive offices of the Corporation
not later than the close of business on the 90th day prior to the first
anniversary of the preceding year’s annual meeting; provided, however, that in
the event that the date of the annual meeting is more than 30 days before or
more than 60 days after such anniversary date, notice by the stockholder to be
timely must be so delivered not later than the close of business on the 90th day
prior to such annual meeting or the 10th day following the day on which public
announcement of the date of such meeting is first made by the Corporation. In no
event shall the public announcement of an adjournment of an annual meeting
commence a new time period for the giving of a stockholder’s notice as described
above. Such stockholder’s notice shall set forth (a) as to each person whom the
stockholder proposes to nominate for election or re-election as a director
(i) the name, age, business address and residence address of such person,
(ii) the principal occupation or employment of such person, (iii) the class and
number of shares of the Corporation which are beneficially owned by such person,
(iv) a description of all arrangements or understandings between the stockholder
and each nominee and any other person or persons (naming such person or persons)
pursuant to which the nominations are to be made by the stockholder, and (v) any
other information relating to such person that is required to be disclosed in
solicitations of proxies for election of directors, or is otherwise required, in
each case pursuant to Regulation 14A under the Securities Exchange Act of 1934
(the “1934 Act”) (including without limitation such person’s written consent to
being named in the proxy statement, if any, as a nominee and to serving as a
director if elected); and (b) as to any other business that the stockholder
proposes to bring before the meeting (i) a brief description of the business
desired to be brought before the meeting, (ii) the reasons for conducting such
business at the meeting, (iii) any material interest in such business of such
stockholder and the beneficial owner, if any, on whose behalf the proposal is
made and (iv) any other information which is required to be disclosed in
solicitations of proxies on behalf of any such business, and specifically, any
such information called for by Items 4 and 5 of Regulation 14A under the 1934
Act regarding such other business, the proponent of such other business and any
associates or persons who would be deemed “participants” under Regulation 14A
were the proponent soliciting proxies on behalf of such other business. All such
notices shall include (i) a representation that the person sending the notice is
a shareholder of record and will remain such through the record date for the
meeting, (ii) the name and address, as they appear on the Corporation’s books,
of such shareholder, (iii) the class and number of the Corporation’s shares
which are owned beneficially and of record by such shareholder, and (iv) a
representation that such shareholder intends to appear in person or by proxy at
such meeting to make the nomination or move the consideration of other business
set forth in the notice.

 

4

--------------------------------------------------------------------------------


 

(3)           Notwithstanding anything in the second sentence of paragraph
(A)(2) of this Bylaw to the contrary, in the event that the number of directors
to the Board is increased and there is no public announcement by the Corporation
naming all of the nominees for director or specifying the size of the increased
Board at least 70 days prior to the first anniversary of the preceding year’s
annual meeting, a stockholder’s notice required by this Bylaw shall also be
considered timely, but only with respect to nominees for any new positions
created by such increase, if it shall be delivered to the Corporate Secretary at
the principal executive offices of the Corporation not later than the close of
business on the 10th day following the day on which such public announcement is
first made by the Corporation.

 

(B)          Special Meetings of Stockholders. Only such business shall be
conducted at a special meeting of stockholders as shall have been brought before
the meeting pursuant to the Corporation’s notice of meeting. Nominations of
persons for election to the Board may be made at a special meeting of
stockholders at which directors are to be elected pursuant to the Corporation’s
notice of meeting (a) by or at the direction of the Board or (b) provided that
the Board has determined that directors shall be elected at such meeting, by any
stockholder of the Corporation who is a stockholder of record at the time of
giving of notice provided for in this Bylaw, who shall be entitled to vote at
the meeting and who complies with the notice procedures set forth in this Bylaw.
In the event the Corporation calls a special meeting of stockholders for the
purpose of electing one or more directors to the Board, any such stockholder may
nominate a person or persons (as the case may be), for election to such
position(s) as specified in the Corporation’s notice of meeting, if the
stockholder’s notice required by paragraph (A)(2) of this Bylaw shall be
delivered to the Corporate Secretary at the principal executive offices of the
Corporation not later than the close of business on the 90th day prior to such
special meeting or the 10th day following the day on which public announcement
is first made of the date of the special meeting and of the nominees proposed by
the Board to be elected at such meeting. In no event shall the public
announcement of an adjournment of a special meeting commence a new time period
for the giving of a stockholder’s notice as described above.

 

(C)          General.

 

(1)           Only such persons who are nominated in accordance with the
procedures set forth in this Bylaw shall be eligible to serve as directors and
only such business shall be conducted at a meeting of stockholders as shall have
been brought before the meeting in accordance with the procedures set forth in
this Bylaw. Except as otherwise provided by law, the Certificate of
Incorporation or these Bylaws, the chairman of the meeting shall, if the facts
warrant, determine and declare at the meeting that business or a nomination is
not properly before the meeting and, if he should so determine, the defective
business shall not be transacted and the defective nomination shall be
disregarded.

 

(2)           For purposes of this Bylaw, “public announcement” shall mean
disclosure in a press release reported by the Dow Jones News Service, Associated
Press or comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.

 

(3)           Notwithstanding the foregoing provisions of this Bylaw, a
stockholder shall also comply with all the applicable requirements of the 1934
Act and the rules and regulations thereunder with respect to the matters set
forth in this Bylaw. Nothing in this Bylaw shall be deemed to affect any rights
(i) of stockholders to request inclusion of proposals in the Corporation’s proxy
statement pursuant to Rule 14a-8 under the 1934 Act of (ii) of the holders of
any series of Preferred Stock to elect directors under specified circumstances.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III.

 

Board of Directors

 

SECTION 3.01                     General Powers. The property, business and
affairs of the Corporation shall be managed by the Board.

 

SECTION 3.02                     Number and Term of Office. The authorized
number of directors shall be seven (7), and such number shall not be changed
except by a Bylaw amending this section duly adopted by the Board or duly
adopted by the stockholders pursuant to the terms of Article IX of the
Certificate of Incorporation. Directors need not be stockholders. Each of the
directors of the Corporation shall hold office until his successor shall have
been duly elected and shall qualify or until he shall resign, die, become
disqualified or disabled or shall otherwise be removed in the manner hereinafter
provided.

 

SECTION 3.03                     Election of Directors. The directors shall be
elected annually by the stockholders of the Corporation and the persons
receiving the greatest number of votes, up to the number of directors to be
elected, shall be the directors. The election of directors is subject to any
provisions contained in the Certificate of Incorporation relating thereto,
including any provisions for a classified Board.

 

SECTION 3.04                     Resignations. Any director of the Corporation
may resign at any time by giving written notice to the Board, the Chairman of
the Board, the President or the Corporate Secretary of the Corporation. Any such
resignation shall take effect at the time specified therein, or, if the time is
not specified, it shall take effect immediately upon its receipt; and unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.

 

SECTION 3.05                     Removal. Any director or the entire Board may
be removed, with cause, by the holders of a majority of the shares then entitled
to vote at an election of directors.

 

SECTION 3.06                     Vacancies. Except as otherwise provided in the
Certificate of Incorporation and except for a vacancy created by the removal of
a director, any vacancy in the Board, whether because of death, resignation,
disqualification, an increase in the number of directors, or otherwise, may be
filled by vote of the majority of the remaining directors, although less than a
quorum. Vacancies created by the removal of a director may be filled only by the
affirmative vote of the holders of a majority of the outstanding stock then
entitled to vote at an election of directors. Each director so chosen to fill a
vacancy shall hold office until his successor shall have been elected and shall
qualify or until he shall resign, die, become disqualified or disabled or shall
otherwise be removed in the manner herein provided.

 

SECTION 3.07                     Place of Meeting, Etc. The Board may hold any
of its meetings at such place or places within or without the State of Delaware
as the Board may from time to time by resolution designate or as shall be
designated by the person or persons calling the meeting or in the notice or a
waiver of notice of any such meeting. Directors may participate in any regular
or special meeting of the Board by means of conference telephone or similar
communications equipment pursuant to which all persons participating in the
meeting of the Board can hear each other, and such participation shall
constitute presence in person at such meeting.

 

SECTION 3.08                     Regular Meetings. A regular annual meeting of
the Board shall be held without any further notice immediately after, and at the
same place as, the annual

 

6

--------------------------------------------------------------------------------


 

meeting of shareholders. The Board may provide for other regular meetings from
time to time by resolution. If any day fixed for a regular meeting shall be a
legal holiday at the place where the meeting is to be held, then the meeting
shall be held at the same hour and place on the next succeeding business day
that is not a legal holiday. Except as provided by law, notice of regular
meetings need not be given.

 

SECTION 3.09                     Special Meetings. Special meetings of the Board
shall be held whenever called by the Chairman of the Board, the President, any
Vice President, the Corporate Secretary or any two (2) directors. Except as
otherwise provided by law or by these Bylaws, notice of the time and place of
each such special meeting shall be mailed to each director, addressed to him at
his residence or usual place of business, at least five (5) days before the day
on which the meeting is to be held, or shall be sent to him at such place by
telegraph, cable, facsimile or email or be delivered personally not less than
forty-eight (48) hours before the time at which the meeting is to be held.
Except where otherwise required by law or by these Bylaws, notice of the purpose
of a special meeting need not be given. Notice of any meeting of the Board shall
not be required to be given to any director who signs a waiver of notice,
whether before or after the meeting, or who attends the meeting, without
protesting prior thereto or at its commencement, the lack of notice to such
director.

 

SECTION 3.10                     Quorum and Manner of Acting. Except as
otherwise provided in these Bylaws, the presence of a majority of the authorized
number of directors shall be required to constitute a quorum for the transaction
of business at any meeting of the Board, and all matters shall be decided at any
such meeting, a quorum being present, by the affirmative votes of a majority of
the directors present. In the absence of a quorum, a majority of directors
present at any meeting may adjourn the same from time to time until a quorum
shall be present. If a meeting is adjourned for more than twenty-four (24)
hours, notice of any adjournment to another time or place shall be given prior
to the time of the reconvened meeting to the directors who were not present at
the time of adjournment. The directors shall act only as a Board, and the
individual directors shall have no power as such. A meeting at which a quorum is
initially present may continue to transact business notwithstanding the
withdrawal of directors, if any action taken is approved by at least a majority
of the required quorum for such meeting.

 

SECTION 3.11                     Organization. Meetings of the Board shall be
presided over by the Chairman of the Board, or in his absence by the President,
or in his absence by the Chief Administrative Officer, or in his absence by the
Chief Financial Officer, or in his absence by a Vice President, or in their
absence by a chairman chosen at the meeting. The Corporate Secretary shall act
as secretary of the meeting, but in his absence the chairman of the meeting may
appoint any person to act as secretary of the meeting.

 

SECTION 3.12                     Action by Consent. Any action required or
permitted to be taken at any meeting of the Board or of any committee thereof
may be taken without a meeting if a written consent thereto is signed by all
members of the Board or of such committee, as the case may be, and such written
consent is filed with the minutes of proceedings of the Board or committee. Such
action by written consent shall have the same force and effect as a unanimous
vote of such directors.

 

SECTION 3.13                     Compensation. The directors shall receive only
such compensation for their services as directors as may be allowed by
resolution of the Board. The Board may also provide that the Corporation shall
reimburse each such director for any expense incurred by him on account of his
attendance at any meetings of the Board or Committees of the Board. Neither the
payment of such compensation nor the reimbursement of such expenses shall be
construed to preclude any director from serving the Corporation or its
subsidiaries in any other capacity and receiving compensation therefor.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.14                     Committees. The Board may, by resolution passed
by a majority of the whole Board, designate one or more committees, each
committee to consist of one (1) or more of the directors of the Corporation and
to serve at the pleasure of the Board. Any such committee, to the extent
provided in the resolution of the Board and except as otherwise limited by law,
shall have and may exercise all the powers and authority of the Board in the
management of the business and affairs of the Corporation, and may authorize the
seal of the Corporation to be affixed to all papers which may require it; but no
such committee shall have power or authority in reference to amending the
Certificate of Incorporation, adopting an agreement of merger or consolidation,
recommending to the stockholders the sale, lease or exchange of all or
substantially all of the Corporation’s property and assets, recommending to the
stockholders a dissolution of the Corporation or a revocation of dissolution,
removing or indemnifying directors or amending these Bylaws; and, unless the
resolution expressly so provides, no such committee shall have the power or
authority to declare a dividend or to authorize the issuance of the stock. Any
such committee shall keep written minutes of its meetings and report the same to
the Board at the next regular meeting of the Board. In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he or
they constitute a quorum, may unanimously appoint another member of the Board to
act at the meeting in the place of any such absent or disqualified member.

 

SECTION 3.15.                    Qualification Requirement for Directors. No
person shall be qualified to be elected to, or appointed to fill a vacancy on,
the Board during the pendency of a Business Combination transaction (as defined
in Article XIII of the Certificate of InCorporation) if such person is, or (in
the case of a person described in clause (i), (ii) or (iii) below) was within
the two years preceding the date of such election or appointment: (i) an
officer, director, employee or affiliate (as such term is defined in Rule 12b-2
of the General Rules and Regulations under the 1934 Act) of a party to such
transaction (an “Interested Party”) or of any affiliate of an Interested Party;
(ii) an agent subject to the direction of an Interested Party; (iii) a
consultant or advisor to an Interested Party; (iv) a person having a material
financial interest in the transaction (other than through the ownership of stock
or securities of the Corporation); or (v) a person having any business,
financial, or familial relationship with any person referred to in clauses
(i)-(iv) above that would reasonably be expected to affect such person’s
judgment in a manner adverse to the Corporation. A person shall not be
disqualified from election or appointment to the Board by reason of this Section
3.15 solely because such person is a director or officer of the Corporation who
receives normal and customary compensation as such and/or is a stockholder or
affiliate of the Corporation.

 

A Business Combination shall be deemed pending for purposes of this Section 3.15
commencing on the date any offer or proposal for such transaction shall be made
and until such time as the proposed transaction is abandoned or until such time
as: (i) the party proposing such transaction shall have acquired beneficial
ownership, as defined above, of 50% or more of the Corporation’s outstanding
voting stock; and (ii) 10 business days shall have elapsed thereafter.

 

ARTICLE IV.



Officers

 

SECTION 4.01                     Number. The officers of the Corporation shall
be a Chairman of the Board, a President, a Chief Financial Officer, one or more
Vice Presidents (the number thereof and their respective titles to be determined
by the Board), and a Corporate Secretary. In addition, the Board may appoint
such other officers as may be deemed expedient

 

8

--------------------------------------------------------------------------------


 

for the proper conduct of the business of the Corporation, each of whom shall
have such authority and perform such duties as the Board may from time to time
determine.

 

SECTION 4.02                     Election, Term of Office and Qualifications.
The officers of the Corporation, except such officers as may be appointed in
accordance with Section 4.03, shall be chosen annually at the regular meeting of
the Board held after the annual meeting of shareholders and shall serve at the
pleasure of the Board. If officers are not chosen at such meeting of the Board,
they shall be chosen as soon thereafter as shall be convenient. Each officer
shall hold office until his successor shall have been duly chosen and shall
qualify or until his resignation, death, disqualification or removal in the
manner hereinafter provided.

 

SECTION 4.03                     Assistants, Agents and Employees, Etc. In
addition to the officers specified in Section 4.01, the Board may appoint other
assistants, agents and employees as it may deem necessary or advisable,
including one or more Assistant Secretaries, and one or more Assistant Financial
Officers, each of whom shall hold office for such period, have such authority,
and perform such duties as the Board may from time to time determine. The Board
may delegate to any officer of the Corporation or any committee of the Board the
power to appoint, remove and prescribe the duties of any such assistants, agents
or employees.

 

SECTION 4.04                     Removal. Any officer, assistant, agent or
employee of the Corporation may be removed, with or without cause, at any time:
(i) in the case of an officer, assistant, agent or employee appointed by the
Board, only by resolution of the Board; and (ii) in the case of an officer,
assistant, agent or employee, by any officer of the Corporation or committee of
the Board upon whom or which such power of removal may be conferred by the
Board.

 

SECTION 4.05                     Resignations. Any officer or assistant may
resign at any time by giving written notice of his resignation to the Board, the
Chairman of the Board, the President or the Corporate Secretary of the
Corporation. Any such resignation shall take effect at the time specified
therein, or, if the time be not specified, upon receipt thereof by the Board,
the Chairman of the Board, the President or the Corporate Secretary, as the case
may be; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.

 

SECTION 4.06                     Vacancies. A vacancy in any office because of
death, resignation, removal, disqualification, or other cause, may be filled by
the Board for the unexpired portion of the term thereof.

 

SECTION 4.07                     Inability to Act. In the case of absence or
inability to act of any officer of the Corporation, the Board may from time to
time delegate the powers or duties of such officer to any other officer, or any
director or other person whom it may select.

 

SECTION 4.08                     The Chairman of the Board. The Chairman of the
Board shall preside at all meetings of the Board.

 

SECTION 4.09                     The Chief Executive Officer. The Chief
Executive Officer, subject to the control of the Board, shall preside at all
meetings shareholders, shall have the general charge of the business and affairs
of the Corporation and shall oversee the management of the Corporation. If the
offices of the Chief Executive Officer and Chairman are separate, in the absence
of the Chairman or if designated to do so by the Board, the Chief Executive
Officer shall exercise the powers and perform the duties of the Chairman or
designate the executive officers of the Corporation by whom such powers shall be
exercised and duties performed. The Chief Executive Officer shall see to it that
all resolutions and orders of the Board are carried into effect and shall have
full power of delegation in so doing. The Chief Executive Officer shall make

 

9

--------------------------------------------------------------------------------


 

reports to the Board and shareholders and shall have such other powers and
perform such other duties as the Board or these Bylaws may, from time to time,
prescribe.

 

SECTION 4.10                   The President. The President of the Corporation
shall, subject to the control of the Board and the Chief Executive Officer, have
general and active supervision and management over the business of the
Corporation and over its several officers, assistants, agents and employees,
shall make reports to the Board and shareholders, and shall perform all such
other duties as are incident to such office or are properly required by the
Board or the Chief Executive Officer.

 

SECTION 4.11                     The Chief Financial Officer. The Chief
Financial Officer shall have the general care and custody of the funds and
securities of the Corporation, and shall deposit all such funds in the name of
the Corporation in such banks, trust companies or other depositories as shall be
selected by the Board, and shall keep regular books of account. He shall
receive, and give receipts for, moneys due and payable to the Corporation from
any source whatsoever. He shall exercise general supervision over expenditures
and disbursements made by officers, agents and employees of the Corporation and
the preparation of such records and reports in connection therewith as may be
necessary or desirable. He shall, in general, perform all other duties incident
to the office of Chief Financial Officer and such other duties as from time to
time may be properly assigned to him by the Board or the President.

 

SECTION 4.12                     The Vice Presidents. Each Vice President shall
have such powers and perform such duties as the Board or the President may from
time to time properly prescribe. At the request of the President, or in case of
the President’s absence or inability to act upon the request of the Board, a
Vice President shall perform the duties of the President and when so acting,
shall have all the powers of, and be subject to all the restrictions upon, the
President.

 

SECTION 4.13                     The Corporate Secretary. The Corporate
Secretary shall, if present, record the proceedings of all meetings of the
Board, of the stockholders, and of all committees of which a secretary shall not
have been appointed, in one or more books provided for that purpose; he shall
see that all notices are duly given in accordance with these Bylaws and as
required by law; and, in general, he shall perform all the duties incident to
the office of Corporate Secretary and such other duties as may from time to time
be properly assigned to him by the Board or the President.

 

SECTION 4.14                     Compensation. The compensation of the officers
of the Corporation shall be fixed from time to time by the Board. None of such
officers shall be prevented from receiving such compensation by reason of the
fact that he is also a director of the Corporation. Nothing contained herein
shall preclude any officer from serving the Corporation, or any subsidiary
corporation, in any other capacity and receiving proper compensation therefor.

 

ARTICLE V.

 

Contracts, Checks, Drafts, Bank Accounts, Etc.

 

SECTION 5.01                     Execution of Contracts. The Board, except as in
these Bylaws otherwise provided, may authorize any officer or officers, agent or
agents, to enter into any contract or execute any instrument in the name of and
on behalf of the Corporation, and such authority may be general or confined to
specific instances; and unless so authorized by the Board or by these Bylaws, no
officer, agent or employee shall have any power or authority to bind the
Corporation by any contract or engagement or to pledge its credit or to render
it liable for any purpose or in any amount.

 

10

--------------------------------------------------------------------------------


 

SECTION 5.02                     Checks, Drafts, Etc. All checks, drafts or
other orders for payment of money, notes or other evidence of indebtedness,
issued in the name of or payable to the Corporation, shall be signed or endorsed
by such person or persons and in such manner as, from time to time, shall be
determined by resolution of the Board.

 

SECTION 5.03                     Deposits. All funds of the Corporation not
otherwise employed shall be deposited from time to time to the credit of the
Corporation in such banks, trust companies or other depositories as the Board
may select, or as may be selected by any officer or officers, assistant or
assistants, agent or agents, or attorney or attorneys of the Corporation to whom
such power shall have been delegated by the Board. For the purpose of deposit
and for the purpose of collection for the account of the Corporation, the
Chairman of the Board, the President, the Chief Financial Officer or any Vice
President (or any other officer or officers, assistant or assistants, agent or
agents, or attorney or attorneys of the Corporation who shall from time to time
be determined by the Board) may endorse, assign and deliver checks, drafts and
other orders for the payment of money which are payable to the order of the
Corporation.

 

SECTION 5.04                     General and Special Bank Accounts. The Board
may from time to time authorize the opening and keeping of general and special
bank accounts with such banks, trust companies or other depositories as the
Board may select or as may be selected by any officer or officers, assistant or
assistants, agent or agents, or attorney or attorneys of the Corporation to whom
such power shall have been delegated by the Board. The Board may make such
special rules and regulations with respect to such bank accounts, not
inconsistent with the provisions of these Bylaws, as it may deem expedient.

 

ARTICLE VI.

 

Shares and Their Transfer

 

SECTION 6.01                     Certificates for Stock. Every owner of stock of
the Corporation shall be entitled to have a certificate or certificates, to be
in such form as the Board shall prescribe, certifying the number and class of
shares of the stock of the Corporation owned by him. The certificates
representing shares of such stock shall be numbered in the order in which they
shall be issued and shall be signed in the name of the Corporation by the
Chairman of the Board or the President or a Vice President, and by the Chief
Financial Officer or the Corporate Secretary or an Assistant Secretary. Any of
or all of the signatures on the certificates may be a facsimile. In case any
officer, transfer agent or registrar who has signed, or whose facsimile
signature has been placed upon, any such certificate, shall have ceased to be
such officer, transfer agent or registrar before such certificate is issued,
such certificate may nevertheless be issued by the Corporation with the same
effect as though the person who signed such certificate, or whose facsimile
signature shall have been placed thereupon, were such officer, transfer agent or
registrar at the date of issue. A record shall be kept of the respective names
of the persons, firms or corporations owning the stock represented by such
certificates, the number and class of shares represented by such certificates,
respectively, and the respective dates thereof, and in case of cancellation, the
respective dates of cancellation. Every certificate surrendered to the
Corporation for exchange or transfer shall be canceled, and no new certificate
or certificates shall be issued in exchange for any existing certificate until
such existing certificate shall have been so canceled, except in cases provided
for in Section 6.04.

 

SECTION 6.02                     Transfers of Stock. Transfers of shares of
stock of the Corporation shall be made only on the books of the Corporation by
the registered holder thereof, or by his attorney thereunto authorized by power
of attorney duly executed and filed with the Corporate Secretary, or with a
transfer clerk or a transfer agent appointed as provided in

 

11

--------------------------------------------------------------------------------


 

Section 6.03, and upon surrender of the certificate or certificates for such
shares properly endorsed and the payment of all taxes thereon. The person in
whose name shares of stock stand on the books of the Corporation shall be deemed
the owner thereof for all purposes as regards the Corporation. Whenever any
transfer of shares shall be made for collateral security, and not absolutely,
such fact shall be so expressed in the entry of transfer if, when the
certificate or certificates shall be presented to the Corporation for transfer,
both the transferor and the transferee request the Corporation to do so.

 

SECTION 6.03                     Regulations. The Board may make such rules and
regulations as it may deem expedient, not inconsistent with these Bylaws,
concerning the issue, transfer and registration of certificates for shares of
the stock of the Corporation. It may appoint, or authorize any officer or
officers to appoint, one or more transfer clerks or one or more transfer agents
and one or more registrars, and may require all certificates for stock to bear
the signature or signatures of any of them.

 

SECTION 6.04                     Lost, Stolen, Destroyed, and Mutilated
Certificates. In any case of loss, theft, destruction, or mutilation of any
certificate of stock, another may be issued in its place upon proof of such
loss, theft, destruction, or mutilation and upon the giving of a bond of
indemnity to the Corporation in such form and in such sum as the Board may
direct; provided, however, that a new certificate may be issued without
requiring any bond when, in the judgment of the Board, it is proper so to do.

 

ARTICLE VII.



Indemnification

 

SECTION 7.01                     Indemnification. Subject to any limitation
which may be contained in the Certificate of Incorporation and the other
provisions of this Article VII, the Corporation shall to the full extent
permitted by law, including, without limitation, Delaware General Corporation
Law § 145, as such law or Section now exists or shall hereafter be amended (but,
in the case of any such amendment, only to the extent that such amendment
permits the Corporation to provide broader indemnification rights than such law
permitted the Corporation to provide prior to such amendment), indemnify any
person who was, is or is threatened to be made a party, a named defendant or
respondent to any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, arbitral, administrative, or investigative, any appeal
in such action, suit, or proceeding, and any inquiry or investigation that could
lead to such an action, suit, or proceeding, because such person is or was a
director, officer employee or agent of the Corporation, or is or was serving at
the request of the Corporation as a director, officer, partner, venturer,
proprietor, trustee, employee, agent, or similar functionary of another
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan, or other enterprise, against judgments, penalties (including
excise and similar taxes), fines, settlements, and reasonable expenses
(including attorneys’ fees) actually incurred by such person in connection with
such action, suit, or proceeding; provided, however, that, except as provided in
Section 7.03 of this Article VII with respect to proceedings to enforce rights
to indemnification, the Corporation shall indemnify any such indemnitee in
connection with a proceeding (or part thereof) initiated by such indemnitee only
if (i) such indemnification is expressly required to be made by law, (ii) the
proceeding was expressly authorized by the Board of Directors of the
corporation, (iii) such indemnification is provided by the corporation, in its
sole discretion, pursuant to the powers vested in the corporation under the
Delaware General Corporation Law or (iv) such indemnification is required to be
made under subsection Section 7.03 of this Article VII. The termination of any
action, suit or proceeding by judgment, order, settlement, or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that an individual did not act in good faith and in a manner which
he reasonably

 

12

--------------------------------------------------------------------------------


 

believed to be in or not opposed to the best interests of the Corporation, or,
with respect to any criminal action or proceeding, had reasonable cause to
believe that his conduct was unlawful.

 

SECTION 7.02                     Expenses. Subject to any limitation which may
be contained in the Certificate of Incorporation, the Corporation shall, to the
full extent permitted by law, including, without limitation, § 145 of the
Delaware General Corporation Law, as such law or Section now exists or shall
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Corporation to provide broader indemnification
rights than such law permitted the Corporation to provide prior to such
amendment), pay or reimburse on a current basis the expenses incurred by any
person described in Section 7.01 in connection with any such action, suit, or
proceeding in advance of the final disposition thereof, if the Corporation has
received (i) a written affirmation by the recipient of his good faith belief
that he has met the standard of conduct necessary for indemnification under the
Delaware General Corporation Law and (ii) a written undertaking by or on behalf
of such director or officer to repay the amount paid or reimbursed if it is
ultimately determined that he has not satisfied such standard of conduct or if
indemnification is prohibited by law.

 

SECTION 7.03                     Right of Indemnitee to Bring Suit. If a claim
under Sections 7.01 or 7.02 of this Article VII is not paid in full by the
Corporation within sixty (60) days after a written claim has been received by
the Corporation, the indemnitee may at any time thereafter bring suit against
the Corporation to recover the unpaid amount of the claim. To the fullest extent
permitted by law, if successful in whole or in part in any such suit, the
indemnitee shall be entitled to be paid also the expense of prosecuting or
defending such suit. In any suit brought by the indemnitee to enforce a right to
indemnification hereunder it shall be a defense that the indemnitee has not met
any applicable standard for indemnification set forth in the Delaware General
Corporation Law. Neither the failure of the Corporation (including its directors
who are not parties to such action, a committee of such directors, independent
legal counsel, or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the indemnitee is proper in
the circumstances because the indemnitee has met the applicable standard of
conduct set forth in the Delaware General Corporation Law, nor an actual
determination by the Corporation (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel, or its
stockholders) that the indemnitee has not met such applicable standard of
conduct, shall create a presumption that the indemnitee has not met the
applicable standard of conduct or, in the case of such a suit brought by the
indemnitee, be a defense to such suit. In any suit brought by the indemnitee to
enforce a right to indemnification hereunder, the burden of proving that the
indemnitee is not entitled to be indemnified, under this Article VII or
otherwise shall be on the Corporation.

 

SECTION 7.04                     Other Rights and Remedies. The indemnification
provided by this Article shall not be deemed exclusive of any other rights to
which those seeking indemnification may be entitled under any Bylaws, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in such person’s official capacity and as to action in another capacity while
holding such office, and shall continue as to a person who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of the
heirs, executors and administrators of such a person. The rights provided in
this Article VII shall be deemed to be provided by a contract between the
Corporation and the individuals who serve in the capacities described in
Section 7.01 at any time while these bylaws are in effect, and no repeal or
modification of this Article VII by the stockholders shall adversely affect any
right of any person otherwise entitled to indemnification by virtue of this
Article VII at the time of such repeal or modification.

 

SECTION 7.05                     Insurance. The Corporation may purchase and
maintain insurance on behalf of any person who is or was a director, officer,
employee or agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee

 

13

--------------------------------------------------------------------------------


 

or agent of another corporation, partnership, joint venture, trust or other
enterprise against any liability asserted against such person and incurred by
such person in any such capacity, or arising out of such person’s status as
such, whether or not the Corporation would have the power to indemnify such
person against such liability under the provisions of this Article.

 

SECTION 7.06                     Constituent Corporations. For the purposes of
this Article, references to “the Corporation” include all constituent
corporations absorbed in a consolidation or merger as well as the resulting or
surviving corporation, so that any person who is or was a director, officer,
employee or agent of such a constituent corporation or is or was serving at the
request of such constituent corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise shall stand in the same position under the provisions of this
Article with respect to the resulting or surviving corporation as such person
would if such person had served the resulting or surviving corporation in the
same capacity.”

 

ARTICLE VIII.



Miscellaneous

 

SECTION 8.01                     Fiscal Year. The fiscal year of the Corporation
shall end on the 31st day of December.

 

SECTION 8.02                     Waiver of Notices. Whenever notice is required
to be given by these Bylaws or the Certificate of Incorporation or by law, the
person entitled to said notice may waive such notice in writing, either before
or after the time stated therein, and such waiver shall be deemed equivalent to
notice.

 

SECTION 8.03                     Seal. The Corporation may have a corporate seal
which shall have the name of the Corporation and shall be in such form as may be
approved from time to time by the Board. The corporate seal may be used by
causing it or a facsimile thereof to be impressed or affixed or in any other
manner reproduced.

 

SECTION 8.04                     Interested Directors; Quorum. No contract or
transaction between the Corporation and one or more of its directors or
officers, or between the Corporation and any other corporation, partnership,
association or other organization in which one or more of its directors or
officers are directors or officers, or have financial interest, shall be void or
voidable solely for this reason, or solely because the director or officer is
present at or participates in the meeting of the Board or committee thereof
which authorizes the contract or transaction, or solely because his or their
votes are counted for such purpose, if: (1) the material facts as to his
relationship or interest and as to the contract or transaction are disclosed or
are known to the Board or the committee, and the Board or committee in good
faith authorizes the contract or transaction by the affirmative votes of a
majority of the disinterested directors, even though the disinterested directors
be less than a quorum; or (2) the material facts as to his relationship or
interest and as to the contract or transaction are disclosed or are known to the
stockholders entitled to vote thereon, and the contract or transaction is
specifically approved in good faith by vote of the stockholders; or (3) the
contract or transaction is fair as to the Corporation as of the time it is
authorized, approved or ratified, by the Board, a committee thereof or the
stockholders. Common or interested directors may be counted in determining the
presence of a quorum at a meeting of the Board or of a committee which
authorizes the contract or transaction.

 

SECTION 8.05                     Amendments. These Bylaws may be amended only in
accordance with Article IX of the Corporation’s Certificate of Incorporation.

 

14

--------------------------------------------------------------------------------


 

SECTION 8.06                     Representation of Shares in Other Corporations.
Shares of other corporations standing in the name of this Corporation may be
voted or represented and all incidents thereto may be exercised on behalf of the
Corporation by the Chairman of the Board, the President or any Vice President
and the Chief Financial Officer or the Corporate Secretary or an Assistant
Secretary.

 

SECTION 8.07                     Forum for Adjustment of Disputes. Unless the
Corporation consents in writing to the selection of an alternate forum, the
Court of Chancery of the State of Delaware shall be the sole and exclusive forum
for (a) any derivative action or proceeding brought on behalf of the
Corporation, (b) any action asserting a claim of breach of a fiduciary duty owed
by any director, officer or other employee of the Corporation to the Corporation
or the Corporation’s stockholders, (c) any action asserting a claim arising
pursuant to any provision of the Delaware’s General Corporation Law, or (d) any
action asserting a claim governed by the internal affairs doctrine. Any person
or entity purchasing or otherwise acquiring any interest in shares of capital
stock of the Corporation shall be deemed to have notice of and consented to the
provisions of this Section.

 

SECTION 8.08                     Severability. Any determination that any
provision of these Bylaws is for any reason inapplicable, illegal or ineffective
shall not affect or invalidate any other provision of these Bylaws.

 

SECTION 8.09                     Pronouns. All pronouns used in these Bylaws
shall be deemed to refer to the masculine, feminine or neuter, singular or
plural, as the identity of the person or persons may require.

 

15

--------------------------------------------------------------------------------